 



Exhibit 10.1
10/31/01 MTIN
CALWEST TX FORM 7/03
 
LEASE
CLP PROPERTIES TEXAS, L.P.,
Landlord,
and
ADAMS GOLF, INC.,
Tenant
 
10/31/01 CALWEST TX MTIN
REVISED 7/15/02
2801 E. Plano Pkwy., Plano, Texas
DA-230221 v6 1202810-00004

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. USE AND RESTRICTIONS ON USE.
    1  
2. TERM.
    2  
3. RENT.
    2  
4. RENT ADJUSTMENTS.
    2  
5. SECURITY DEPOSIT
    5  
6. ALTERATIONS.
    5  
7. REPAIR.
    5  
8. LIENS
    6  
9. ASSIGNMENT AND SUBLETTING.
    7  
10. INDEMNIFICATION
    8  
11. INSURANCE.
    9  
12. WAIVER OF SUBROGATION
    10  
13. SERVICES AND UTILITIES
    10  
14. HOLDING OVER
    10  
15. SUBORDINATION
    10  
16. RULES AND REGULATIONS
    11  
17. REENTRY BY LANDLORD.
    11  
18. DEFAULT.
    11  
19. REMEDIES.
    12  
20. TENANT’S BANKRUPTCY OR INSOLVENCY.
    15  
21. QUIET ENJOYMENT
    15  
22. CASUALTY.
    15  
23. EMINENT DOMAIN
    16  
24. SALE BY LANDLORD
    17  
25. ESTOPPEL CERTIFICATES
    17  
26. SURRENDER OF PREMISES.
    17  
27. NOTICES
    18  
28. TAXES PAYABLE BY TENANT
    18  
29. RELOCATION OF TENANT
    18  
30. DEFINED TERMS AND HEADINGS
    18  
31. TENANT’S AUTHORITY
    18  
32. FINANCIAL STATEMENTS AND CREDIT REPORTS
    19  
33. COMMISSIONS
    19  
34. TIME AND APPLICABLE LAW
    19  
35. SUCCESSORS AND ASSIGNS
    19  
36. ENTIRE AGREEMENT
    19  
37. EXAMINATION NOT OPTION
    19  
38. RECORDATION
    19  
39. FORCE MAJEURE
    19  
40. SEVERABILITY
    20  
41. COUNTERPARTS
    20  
42. LIMITATION OF LANDLORD’S LIABILITY
    20  

EXHIBIT A – FLOOR PLAN DEPICTING THE PREMISES
EXHIBIT A-1 – SITE PLAN
EXHIBIT B – INITIAL ALTERATIONS
EXHIBIT C – COMMENCEMENT DATE MEMORANDUM
EXHIBIT D – RULES AND REGULATIONS
EXHIBIT E – ADDITIONAL SURRENDER CONDITIONS
EXHIBIT F – APPROVAL OF ALTERATIONS, ADDITIONS AND IMPROVEMENTS
10/31/01 CALWEST TX MTIN
REVISED 7/15/02
2801 E. Plano Pkwy., Plano, Texas
DA-230221 v6 1202810-00004

(i)



--------------------------------------------------------------------------------



 



MULTI-TENANT INDUSTRIAL NET LEASE
REFERENCE PAGES

     
BUILDING:
  2801 East Plano Parkway
Plano, Texas 75074
 
   
LANDLORD:
  CLP Properties Texas, L.P., a Delaware limited partnership
 
   
LANDLORD’S ADDRESS:
  c/o RREEF Management Company
1406 Halsey Way, Suite 110
Carrollton, Texas 75007
 
   
WIRE INSTRUCTIONS AND/OR ADDRESS FOR RENT PAYMENT:
  CLP Properties Texas, L.P.
75 Remittance Drive, Suite 96266
Chicago, Illinois 60675-6265
 
   
LEASE REFERENCE DATE:
  January 31, 2008
 
   
TENANT:
  Adams Golf, Inc., a Texas corporation
 
   
TENANT’S NOTICE ADDRESS:
  2801 East Plano Parkway
Plano, Texas 75074
 
   
PREMISES ADDRESS:
  2801 East Plano Parkway
Plano, Texas 75074
 
   
PREMISES RENTABLE AREA:
  Approximately 65,135 sq. ft. (for outline of Premises see Exhibit A)
 
   
USE:
  Assembly and distribution of golf equipment and merchandise, and general
office use.
 
   
COMMENCEMENT DATE:
  September 1, 2008.
 
   
TERM OF LEASE:
  Approximately five (5) years, zero (0) months and zero (0) days beginning on
the Commencement Date and ending on the Termination Date.
 
   
TERMINATION DATE:
  August 31, 2013.

ANNUAL RENT and MONTHLY INSTALLMENT OF RENT (Article 3):

                                      Period   Rentable Square   Annual Rent Per
          Monthly Installment from   through   Footage   Square Foot   Annual
Rent   of Rent
9/1/2008
  8/31/2010     65,135     $ 6.20     $ 403,837.00     $ 33,653.08  
9/1/2010
  8/31/2013     65,135     $ 6.60     $ 429,891.00     $ 35,824.25  

             
10/31/01 CALWEST TX MTIN
REVISED 7/15/02
2801 E. Plano Pkwy., Plano, Texas
DA-230221 v6 1202810-00004

 


              Initial Here

 



--------------------------------------------------------------------------------



 



     
INITIAL ESTIMATED MONTHLY INSTALLMENT OF RENT ADJUSTMENTS (Article 4):
  $11,887.14
 
   
TENANT’S PROPORTIONATE SHARE:
  100%
SECURITY DEPOSIT:
  None
ASSIGNMENT/SUBLETTING FEE:
  None
REAL ESTATE BROKER DUE COMMISSION:
  Cressa Partners
TENANT’S SIC CODE:
  3949
AMORTIZATION RATE:
  10%

The Reference Pages information is incorporated into and made a part of the
Lease. In the event of any conflict between any Reference Pages information and
the Lease, the Lease shall control. This Lease includes Exhibits A through E,
all of which are made a part of this Lease.

                          LANDLORD:   TENANT:    
 
                        CLP PROPERTIES TEXAS, L.P., a   ADAMS GOLF, INC., a
Texas corporation     Delaware limited partnership                
 
                        By:   RREEF Management Company, a Delaware       By:  
 
        corporation, its Authorized Agent       Name:  
 
   
 
              Title:   
 
   
 
  By:           Dated:                                           , 2008    
 
                            Name: Cynthia Prendergast                     Title:
District Manager                     Dated:
                                        , 2008                

10/31/01 CALWEST TX MTIN
REVISED 7/15/02
2801 E. Plano Pkwy., Plano, Texas
DA-230221 v6 1202810-00004
Signature Page

 



--------------------------------------------------------------------------------



 



LEASE
     By this Lease Landlord leases to Tenant and Tenant leases from Landlord the
Premises in the Building as set forth and described on the Reference Pages. The
Premises are depicted on the floor plan attached hereto as Exhibit A, and the
Building is depicted on the site plan attached hereto as Exhibit A-1. The
Reference Pages, including all terms defined thereon, are incorporated as part
of this Lease.
1. USE AND RESTRICTIONS ON USE.
     1.1 The Premises are to be used solely for the purposes set forth on the
Reference Pages. Tenant shall not do or permit anything to be done in or about
the Premises which will unreasonably obstruct or interfere with the rights of
other tenants or occupants of the Building or injure, annoy, or disturb them, or
allow the Premises to be used for any improper, immoral, unlawful, or
objectionable purpose, or commit any waste. Tenant shall not do, permit or
suffer in, on, or about the Premises the sale of any alcoholic liquor without
the written consent of Landlord first obtained. Tenant shall comply with all
governmental laws, ordinances and regulations applicable to the use of the
Premises and its occupancy and shall promptly comply with all governmental
orders and directions for the correction, prevention and abatement of any
violations in the Building or appurtenant land, caused or permitted by, or
resulting from the specific use by, Tenant, in or upon, or in connection with,
the Premises, all at Tenant’s sole expense. Tenant shall not do or permit
anything to be done on or about the Premises or bring or keep anything into the
Premises which will in any way increase the rate of, invalidate or prevent the
procuring of any insurance protecting against loss or damage to the Building or
any of its contents by fire or other casualty or against liability for damage to
property or injury to persons in or about the Building or any part thereof.
     1.2 Tenant shall not, and shall not direct, suffer or permit any of its
agents, contractors, employees, licensees or invitees (collectively, the “Tenant
Entities”) to at any time handle, use, manufacture, store or dispose of in or
about the Premises or the Building any (collectively “Hazardous Materials”)
flammables, explosives, radioactive materials, hazardous wastes or materials,
toxic wastes or materials, or other similar substances, petroleum products or
derivatives or any substance subject to regulation by or under any federal,
state and local laws and ordinances relating to the protection of the
environment or the keeping, use or disposition of environmentally hazardous
materials, substances, or wastes, presently in effect or hereafter adopted, all
amendments to any of them, and all rules and regulations issued pursuant to any
of such laws or ordinances (collectively “Environmental Laws”), nor shall Tenant
suffer or permit any Hazardous Materials to be used in any manner not fully in
compliance with all Environmental Laws, in the Premises or the Building and
appurtenant land or allow the environment to become contaminated with any
Hazardous Materials. Notwithstanding the foregoing, Tenant may handle, store,
use or dispose of products containing small quantities of Hazardous Materials
(such as aerosol cans containing insecticides, toner for copiers, paints, paint
remover and the like) to the extent customary and necessary for the use of the
Premises for the use shown on the Reference Pages; provided that Tenant shall
always handle, store, use, and dispose of any such Hazardous Materials in a safe
and lawful manner and never allow such Hazardous Materials to contaminate the
Premises, Building and appurtenant land or the environment. TENANT SHALL
PROTECT, DEFEND, INDEMNIFY AND HOLD EACH AND ALL OF THE LANDLORD ENTITIES (AS
DEFINED IN ARTICLE 30) HARMLESS FROM AND AGAINST ANY AND ALL LOSS, CLAIMS,
LIABILITY (INCLUDING, WITHOUT LIMITATION, ANY STRICT LIABILITY) OR COSTS
(INCLUDING COURT COSTS AND ATTORNEY’S FEES) INCURRED BY REASON OF ANY ACTUAL OR
ASSERTED FAILURE OF TENANT TO FULLY COMPLY WITH ALL APPLICABLE ENVIRONMENTAL
LAWS, OR THE PRESENCE, HANDLING, USE OR DISPOSITION IN OR FROM THE PREMISES OF
ANY HAZARDOUS MATERIALS BY TENANT OR ANY TENANT ENTITY (EVEN THOUGH PERMISSIBLE
UNDER ALL APPLICABLE ENVIRONMENTAL LAWS OR THE PROVISIONS OF THIS LEASE), OR BY
REASON OF ANY ACTUAL OR ASSERTED FAILURE OF TENANT TO KEEP, OBSERVE, OR PERFORM
ANY PROVISION OF THIS SECTION 1.2.
     1.3 Tenant and the Tenant Entities will be entitled to the exclusive use of
the common areas of the Building as they exist from time to time during the
Term, including the parking facilities, subject to Landlord’s reasonable rules
and regulations regarding such use (provided that in the event of a conflict
between any such rules and regulations and the terms of this Lease, the terms of
this Lease shall control). However, in no event will Tenant or the Tenant
Entities park more vehicles in the parking facilities than Tenant’s
Proportionate Share of the total
10/31/01 CALWEST TX MTIN
REVISED 7/15/02
2801 E. Plano Pkwy., Plano, Texas
DA-230221 v6 1202810-00004

-1-



--------------------------------------------------------------------------------



 



parking spaces available for common use. The foregoing shall not be deemed to
provide Tenant with an exclusive right to any parking spaces or any guaranty of
the availability of any particular parking spaces or any specific number of
parking spaces; provided that Landlord shall provide at all times a sufficient
number of parking spaces for Tenant’s use in the Building as required by
applicable law or code. Notwithstanding the foregoing, Landlord shall not alter
the common areas of the Building (including, without limitation, the existing
parking areas outside the Building) without Tenant’s prior written approval.
2. TERM.
     2.1 The Term of this Lease shall begin on the Commencement Date as shown on
the Reference Pages, and shall terminate on the Termination Date as shown on the
Reference Pages, unless sooner terminated by the provisions of this Lease.
Landlord shall perform all the work to be performed by Landlord pursuant to
Exhibit B to this Lease substantially completed. Tenant shall deliver a punch
list of items not completed within thirty (30) days after notice from Landlord
to Tenant that it has completed such work and Landlord agrees to proceed with
due diligence to perform its obligations regarding such items.
     2.2 [INTENTIONALLY DELETED].
     2.3 In the event Landlord permits Tenant, or any agent, employee or
contractor of Tenant, to enter, use or occupy the Premises prior to the
Commencement Date, such entry, use or occupancy shall be subject to all the
provisions of this Lease other than the payment of rent, including, without
limitation, Tenant’s compliance with the insurance requirements of Article 11.
Said early possession shall not advance the Termination Date.
3. RENT.
     3.1 Tenant agrees to pay to Landlord the Annual Rent in effect from time to
time by paying the Monthly Installment of Rent then in effect on or before the
first day of each full calendar month during the Term. The Monthly Installment
of Rent in effect at any time shall be one-twelfth (1/12) of the Annual Rent in
effect at such time. Rent for any period during the Term which is less than a
full month shall be a prorated portion of the Monthly Installment of Rent based
upon the number of days in such month. Said rent shall be paid to Landlord,
without deduction or offset and without notice or demand, at the Rent Payment
Address, as set forth on the Reference Pages, or to such other person or at such
other place as Landlord may from time to time designate in writing. If an Event
of Default occurs, Landlord may require by notice to Tenant that all subsequent
rent payments be made by an automatic payment from Tenant’s bank account to
Landlord’s account, without cost to Landlord. Tenant must implement such
automatic payment system prior to the next scheduled rent payment or within
thirty (30) days after Landlord’s notice, whichever is later. Unless specified
in this Lease to the contrary, all amounts and sums payable by Tenant to
Landlord pursuant to this Lease shall be deemed additional rent.
     3.2 Tenant recognizes that late payment of any rent or other sum due under
this Lease will result in administrative expense to Landlord, the extent of
which additional expense is extremely difficult and economically impractical to
ascertain. Tenant therefore agrees that if rent or any other sum is not paid
when due and payable pursuant to this Lease, a late charge shall be imposed in
an amount equal to the greater of: (i) Fifty Dollars ($50.00), or (ii) four
percent (4%) of the unpaid rent or other payment. The amount of the late charge
to be paid by Tenant shall be reassessed and added to Tenant’s obligation for
each successive month until paid. The provisions of this Section 3.2 in no way
relieve Tenant of the obligation to pay rent or other payments on or before the
date on which they are due, nor do the terms of this Section 3.2 in any way
affect Landlord’s remedies pursuant to Article 19 of this Lease in the event
said rent or other payment is unpaid after date due.
4. RENT ADJUSTMENTS.
     4.1 For the purpose of this Article 4, the following terms are defined as
follows:
          4.1.1 Lease Year: Each calendar year falling partly or wholly within
the Term.
10/31/01 CALWEST TX MTIN
REVISED 7/15/02
2801 E. Plano Pkwy., Plano, Texas
DA-230221 v6 1202810-00004

-2-



--------------------------------------------------------------------------------



 



          4.1.2 Expenses: All actual and reasonable costs incurred by Landlord
in connection with the operation, maintenance, repair and management of the
Building, as determined in accordance with generally accepted accounting
principles, including the following costs by way of illustration, but not
limitation: water and sewer charges; insurance charges of or relating to all
insurance policies and endorsements deemed by Landlord to be reasonably
necessary or desirable for the protection, preservation, or operation of the
Building or any part thereof; utility costs, including, but not limited to, the
cost of heat, light, power, steam, gas; waste disposal; the cost of janitorial
services; the cost of security and alarm services (including any central station
signaling system); costs of cleaning, repairing, replacing and maintaining the
common areas, including parking and landscaping, window cleaning costs; labor
costs; costs and expenses of managing the Building including management and/or
administrative fees; air conditioning maintenance costs; elevator maintenance
fees and supplies; material costs; equipment costs including the cost of
maintenance, repair and service agreements and rental and leasing costs;
purchase costs of equipment; current rental and leasing costs of items which
would be capital items if purchased; tool costs; licenses, permits and
inspection fees; wages and salaries of employees at or below the level of
property manager engaged in the direct operation and maintenance of the
Building; accounting and legal fees (other than any fees incurred in connection
with lease negotiation or any fees incurred in connection with services or suits
related to any particular tenant); any sales, use or service taxes incurred in
connection therewith; provided that any items which are considered capital
expenditures in accordance with generally accepted accounting principles may
only be included in Expenses to the extent permitted in the following sentence.
In addition, Landlord shall be entitled to include in Expenses: (i) an allocable
portion of the cost of capital improvement items which are reasonably calculated
to reduce operating expenses; (ii) the cost of fire sprinklers and suppression
systems and other life safety systems; and (iii) other capital expenses which
are required under any governmental laws, regulations or ordinances which were
not applicable to the Building at the time it was constructed; but the costs
described in this sentence shall be amortized over the reasonable life of such
expenditures in accordance with such reasonable life and amortization schedules
in accordance with generally accepted accounting principles, with interest on
the unamortized amount at one percent (1%) in excess of the Wall Street Journal
prime lending rate announced from time to time. Notwithstanding the foregoing or
anything herein to the contrary, Expenses shall not include the following:
(a) depreciation or amortization of the Building or equipment in the Building
except as otherwise expressly provided for in this Section 4.1.2; (b) loan
principal payments; (c) interest expenses on long-term borrowings; (d) costs of
improvements or alterations of other tenants’ premises; (e) leasing commissions,
attorney fees, and other expenses incurred in connection with leasing,
renovating or improving space for tenants or prospective tenants of the Building
or incurred in lease disputes; (f) advertising and promotional costs; (g) items
or services for which Landlord is reimbursed by any tenant outside of Expenses
or for which any tenant pays third persons, or which Landlord provides
selectively to one or more tenants or occupants of the Building; (h) costs
incurred due to violation by Landlord of any of the terms of this Lease or any
other lease of space within the Building, or any fines, penalties, legal
judgments or settlements of claims or causes of action by or against Landlord;
(i) repairs or other work occasioned by fire, windstorm or other work paid for
through insurance or condemnation proceeds; (j) the cost of installing,
operating and maintaining any specialty service, such as an observatory,
broadcasting facilities, luncheon club, athletic or recreational club;
(k) salaries of officers and executives of Landlord and Landlord’s general
overhead and administrative costs; (l) the cost of any work or service performed
for any facility other than the Building; (m) insurance premiums to the extent
Landlord may be reimbursed therefor; (n) rental under any ground lease or other
underlying lease; (o) any costs representing an amount paid to any person or
entity related to Landlord (or any partner in or affiliate of Landlord) that is
in excess of the amount which would have been paid in the absence of such a
relationship; (p) lease payments for rented equipment, the cost of which
equipment would constitute a capital expense under generally accepted accounting
principles, consistently applied, if the equipment were purchased; (q) any
expenses for repairs or maintenance due to construction defects or that were
covered by warranties in existence on the date of the full execution of this
Lease; (r) costs or expenses of preparation of reports, filings and other
information (including without limitation any and all income tax forms)
furnished to any lender or an affiliate, partner, employee or contractor of or
in Landlord; (s) costs or expenses of containing or removing any toxic or
hazardous materials from the Building or the land on which the Building is
located, to the extent that such costs or expenses do not result from Tenant’s
use or occupancy of the Premises; or (t) costs or expenses relating to any
offsite parking area or garage.
          4.1.3 Taxes: Real estate taxes and any other similar taxes, charges
and assessments which are levied with respect to the Building or the land on
which the Building is located; and all actual and reasonable fees, expenses and
costs incurred by Landlord in investigating, protesting, contesting or in any
way seeking to reduce or
10/31/01 CALWEST TX MTIN
REVISED 7/15/02
2801 E. Plano Pkwy., Plano, Texas
DA-230221 v6 1202810-00004

-3-



--------------------------------------------------------------------------------



 



avoid increase in any assessments, levies or the tax rate pertaining to any
Taxes to be paid by Landlord in any Lease Year. Taxes shall not include any
corporate franchise, or estate, inheritance, general or net income tax, excise
profit tax or any special assessments or impact fees assessed in connection with
or relating to Landlord’s development or improvement of the Building, any tax
imposed upon any transfer by Landlord of its interest in this Lease, the
Building or the land on which the Building is located, or any taxes to be paid
by Tenant pursuant to Article 28. Tenant agrees that, as between Tenant and
Landlord, Landlord has the initial and primary right to contest taxes levied
against the Building and the Premises (other than taxes levied directly against
Tenant’s personal property within, or sales made from, the Premises). Landlord
agrees that it shall, upon reasonable advance written request therefor by
Tenant, and if Landlord deems it reasonably prudent in the operation of the
Building, make reasonable and diligent efforts to contest property valuations
and otherwise minimize the Taxes, which may include retaining a tax consultant
to assist in determining the fair tax valuation of the Building and protesting
any unfair valuations. The costs incurred by Landlord in connection with the
foregoing shall be included in the definition of Expenses. If Landlord fails to
so contest or take such action following such a request and if such failure is
continuing for thirty (30) days after Landlord’s receipt of written notice
thereof, then Tenant shall thereafter be entitled to contest such property
valuation or take such action with respect to the Premises and/or any larger
parcel of which the Premises is a part, at Tenant’s sole cost and expense (but
which expense shall be reimbursed from any savings or abatement, if any,
realized as a result of any such contest or other action). Tenant agrees without
reservation that, except as expressly set forth above, it will not protest or
appeal any such appraisal or reappraisal before a governmental taxing authority
without the prior written consent of Landlord.
     4.2 Tenant shall pay as additional rent for each Lease Year Tenant’s
Proportionate Share of Expenses and Taxes incurred for such Lease Year.
     4.3 The annual determination of Expenses and Taxes shall be made by
Landlord and a statement invoicing and evidencing such determination (the
“Statement”) shall be delivered to Tenant by Landlord within one hundred twenty
(120) days following the expiration of any calendar year during the Term, which
determination shall be binding upon Landlord and Tenant, subject to the
provisions of this Section 4.3. During the Term, Tenant may review, at Tenant’s
sole cost and expense (provided that in the event any such review by Tenant
evidences a discrepancy in such annual determination by Landlord in excess of
five percent (5%) of such Expenses or Taxes, then Landlord shall reimburse
Tenant for Tenant’s actual and reasonable costs of such review), the books and
records supporting the Statement in an office of Landlord or Landlord’s agent
located in the Dallas/Fort Worth Metroplex, during normal business hours, upon
giving Landlord five (5) days advance written notice within ninety (90) days
after receipt of the Statement, but in no event more often than once in any one
(1) year period, provided that if Tenant utilizes an independent accountant to
perform such review it shall be one of national standing which is reasonably
acceptable to Landlord and is not compensated on a contingency basis. Tenant and
such party performing such review shall keep all information obtained during
such review strictly confidential and shall not disclose the information to
anyone or any entity (other than the managerial and administrative staff of
Tenant and such reviewing party and such parties’ professional consultants, as
may be reasonably necessary in connection therewith, all of whom shall likewise
keep such information confidential, and/or as may be required by law). If Tenant
fails to object to Landlord’s determination of Expenses or Taxes as provided in
the Statement within ninety (90) days after Tenant’s receipt of the Statement,
or if any such objection fails to state with specificity the reason for the
objection, Tenant shall be deemed to have approved the Statement and shall have
no further right to object to or contest same.
     4.4 Prior to the actual determination thereof for a Lease Year, Landlord
may from time to time (provided that Landlord will not change such estimate more
often than one [1] time per year) estimate Tenant’s liability for Expenses
and/or Taxes under Section 4.2, Article 6 and Article 28 for the Lease Year or
portion thereof. Landlord will give Tenant written notification of the amount of
such estimate and Tenant agrees that it will pay, by increase of its Monthly
Installments of Rent due in such Lease Year, additional rent in the amount of
such estimate. Any such increased rate of Monthly Installments of Rent pursuant
to this Section 4.4 shall remain in effect until further written notification to
Tenant pursuant hereto.
     4.5 When the above mentioned actual determination of Tenant’s liability for
Expenses and/or Taxes is made for any Lease Year as evidenced by Landlord’s
Statement, or if Tenant’s review of Landlord’s records reveals
10/31/01 CALWEST TX MTIN
REVISED 7/15/02
2801 E. Plano Pkwy., Plano, Texas
DA-230221 v6 1202810-00004

-4-



--------------------------------------------------------------------------------



 



any discrepancy between the amount actually paid by Tenant with respect to
Expenses and/or Taxes and the amount of Tenant’s liability with respect thereto,
then:
     4.5.1 If the total additional rent Tenant actually paid pursuant to
Section 4.3 on account of Expenses and/or Taxes for the Lease Year is less than
Tenant’s liability for Expenses and/or Taxes, then Tenant shall pay such
deficiency to Landlord as additional rent in one lump sum within sixty (60) days
of receipt of Landlord’s bill therefor; and
     4.5.2 If the total additional rent Tenant actually paid pursuant to
Section 4.3 on account of Expenses and/or Taxes for the Lease Year is more than
Tenant’s liability for Expenses and/or Taxes, then Landlord shall credit the
difference against the then next due payments to be made by Tenant under this
Article 4, or, if the Lease has terminated, refund the difference in cash.
     4.6 If the Commencement Date is other than January 1 or if the Termination
Date is other than December 31, Tenant’s liability for Expenses and Taxes for
the Lease Year in which said Date occurs shall be prorated based upon a three
hundred sixty-five (365) day year.
5. SECURITY DEPOSIT. [INTENTIONALLY DELETED].
6. ALTERATIONS.
     6.1 Except for those, if any, specifically provided for in Exhibit B to
this Lease, Tenant shall not make or suffer to be made any alterations,
additions, or improvements, including, but not limited to, the attachment of any
fixtures or equipment in, on, or to the Premises or any part thereof, without
the prior written consent of Landlord (which consent shall not be unreasonably
withheld or delayed). When applying for such consent, Tenant shall, if requested
by Landlord, furnish complete plans and specifications for such alterations,
additions and improvements. Landlord’s consent shall not be unreasonably
withheld with respect to alterations which (i) are not structural in nature,
(ii) are not visible from the exterior of the Building, and (iii) do not affect
or require modification of the Building’s electrical, mechanical, plumbing, HVAC
or other systems.
     6.2 In the event Landlord consents to the making of any such alteration,
addition or improvement by Tenant, the same shall be made by using either
Landlord’s contractor or a contractor reasonably approved by Landlord, in either
event at Tenant’s sole cost and expense. In any event Landlord may charge Tenant
a construction management fee not to exceed three percent (3%) of the cost of
such work to cover its overhead as it relates to such proposed work, plus
third-party costs actually and reasonably incurred by Landlord in connection
with the proposed work and the design thereof, with all such amounts being due
thirty (30) days after Landlord’s demand.
     6.3 All alterations, additions or improvements proposed by Tenant shall be
constructed in accordance with all government laws, ordinances, rules and
regulations, using Building standard materials where applicable, and Tenant
shall, prior to construction, provide the additional insurance required under
Article 11 in such case, and also, if reasonably required by Landlord, shall
provide notices of non-responsibility and lien waivers as reasonably necessary
to protect Landlord and the Building and the land upon which the Building is
located against any loss from any mechanic’s, materialmen’s or other liens.
Tenant shall pay in addition to any sums due pursuant to Article 4 any increase
in real estate taxes attributable to any such alteration, addition or
improvement for so long, during the Term, as such increase is ascertainable; at
Landlord’s election said sums shall be paid in the same way as sums due under
Article 4. Landlord may, as a condition to its consent to any particular
alterations or improvements, require Tenant to deposit with Landlord the amount
reasonably estimated by Landlord as sufficient to cover the cost of removing
such alterations or improvements and restoring the Premises, to the extent
required under Section 26.2 with respect to those Alterations that Landlord will
require Tenant to remove.
7. REPAIR.
     7.1 Landlord shall have no obligation to alter, remodel, improve, repair,
decorate or paint the Premises, except as specified in Exhibit B if attached to
this Lease and except that Landlord shall repair and
10/31/01 CALWEST TX MTIN
REVISED 7/15/02
2801 E. Plano Pkwy., Plano, Texas
DA-230221 v6 1202810-00004

-5-



--------------------------------------------------------------------------------



 



maintain the structural portions of the Building (including without limitation
the roof, foundation and walls of the Building), and the common areas. By taking
possession of the Premises, Tenant accepts them as being in good order,
condition and repair and in the condition in which Landlord is obligated to
deliver them, except as set forth in the punch list to be delivered pursuant to
Section 2.1. It is hereby understood and agreed that no representations
respecting the condition of the Premises or the Building have been made by
Landlord to Tenant, except as specifically set forth in this Lease. Landlord
shall not be liable for any failure to make any repairs or to perform any
maintenance unless such failure shall persist for thirty (30) days after written
notice of the need of such repairs or maintenance is given to Landlord by
Tenant, in which event Tenant shall be permitted to make such repairs or perform
such maintenance, and Landlord shall reimburse Tenant for the actual and
reasonable cost thereof incurred by Tenant within thirty (30) days after receipt
of Tenant’s invoice; provided, however, that Landlord shall not be liable for
any failure to make any repairs or to perform any maintenance if such failure
could not reasonably be cured during such thirty (30) day period, and Landlord
has commenced the cure within such thirty (30) day period and thereafter is
diligently pursuing such cure to completion. Notwithstanding the foregoing, in
the event of an emergency wherein Landlord is not available by telephone or
facsimile after attempts of Tenant to do so, Tenant shall be permitted to make
such repairs to the Leased Premises that are necessary to immediately protect or
preserve its property, secure the Leased Premises, or protect the life, health
or safety of its employees or customers (“Emergency Repairs”). Tenant shall
immediately notify Landlord of any Emergency Repairs.
     7.2 Tenant shall at its own cost and expense keep and maintain all parts of
the Premises and such portion of the Building and improvements as are within the
exclusive control of Tenant in good condition, promptly making all necessary
repairs and replacements, whether ordinary or extraordinary, with materials and
workmanship of the same character, kind and quality as the original (including,
but not limited to, repair and replacement of all fixtures installed by Tenant,
water heaters serving the Premises, windows, glass and plate glass, doors,
exterior stairs, skylights, any special office entries, interior walls and
finish work, floors and floor coverings, heating and air conditioning systems
serving the Premises, electrical systems and fixtures, sprinkler systems, dock
boards, truck doors, dock bumpers, plumbing work and fixtures, and performance
of regular removal of trash and debris). Tenant as part of its obligations
hereunder shall keep the Premises in a clean and sanitary condition. Upon
termination of this Lease in any way Tenant will yield up the Premises to
Landlord in good condition and repair, reasonable wear and tear and loss by fire
or other casualty excepted (but not excepting any damage to glass). Tenant
shall, at its own cost and expense, repair any damage to the Premises or the
Building resulting from and/or caused in whole or in part by the negligence or
misconduct of Tenant, its agents, employees, contractors, invitees, or any other
person entering upon the Premises as a result of Tenant’s business activities or
caused by Tenant’s default hereunder.
     7.3 Except as provided in Article 22, there shall be no abatement of rent
and no liability of Landlord by reason of any injury to or interference with
Tenant’s business arising from the making of any repairs, alterations or
improvements in or to any portion of the Building or the Premises or to
fixtures, appurtenances and equipment in the Building. Except as provided herein
and except to the extent, if any, prohibited by law, Tenant waives the right to
make repairs at Landlord’s expense under any law, statute or ordinance now or
hereinafter in effect.
     7.4 Tenant shall, at its own cost and expense, enter into a regularly
scheduled preventive maintenance/service contract with a maintenance contractor
reasonably approved by Landlord for servicing all heating and air conditioning
systems and equipment serving the Premises (and a copy thereof shall be
furnished to Landlord). The service contract must become effective within thirty
(30) days of the date Tenant takes possession of the Premises. Should Tenant
fail to do so, Landlord may, upon notice to Tenant, enter into such a
maintenance/ service contract on behalf of Tenant or perform the work and in
either case, charge Tenant the actual and reasonable cost thereof along with a
reasonable amount for Landlord’s overhead.
     7.5 Landlord shall coordinate any repairs and other maintenance of any
railroad tracks serving the Building and, if Tenant uses such rail tracks,
Tenant shall reimburse Landlord or the railroad company from time to time upon
demand, as additional rent, for its share of the actual and reasonable costs of
Landlord of such repair and maintenance, such costs to be borne proportionately
by all tenants in the Building using such rail tracks, based upon the actual
number of rail cars shipped and received by such tenant during each calendar
year during the Term.
8. LIENS. Tenant shall keep the Premises, the Building and appurtenant land and
Tenant’s leasehold interest in the Premises free from any liens arising out of
any services, work or materials performed, furnished, or contracted
10/31/01 CALWEST TX MTIN
REVISED 7/15/02
2801 E. Plano Pkwy., Plano, Texas
DA-230221 v6 1202810-00004

-6-



--------------------------------------------------------------------------------



 



for by Tenant, or obligations incurred by Tenant. In the event that Tenant
fails, within ten (10) days following the imposition of any such lien, to either
cause the same to be released of record or provide Landlord with reasonable
protection against the same, Landlord shall have the right to cause the same to
be released by such means as it shall deem proper, including payment of the
claim giving rise to such lien. All such sums paid by Landlord and all expenses
incurred by it in connection therewith shall be payable to it by Tenant within
five (5) days of Landlord’s demand.
9. ASSIGNMENT AND SUBLETTING.
     9.1 Except as otherwise expressly set forth in this Lease, Tenant shall not
have the right to assign or pledge this Lease or to sublet the whole or any part
of the Premises whether voluntarily or by operation of law, or permit the use or
occupancy of the Premises by anyone other than Tenant, and shall not make,
suffer or permit such assignment, subleasing or occupancy without the prior
written consent of Landlord, such consent not to be unreasonably withheld, and
said restrictions shall be binding upon any and all assignees of the Lease and
subtenants of the Premises. In the event Tenant desires to sublet, or permit
such occupancy of, the Premises, or any portion thereof, or assign this Lease,
Tenant shall give written notice thereof to Landlord at least sixty (60) days
but no more than one hundred eighty (180) days prior to the proposed
commencement date of such subletting or assignment, which notice shall set forth
the name of the proposed subtenant or assignee, the relevant terms of any
sublease or assignment and copies of financial reports and other relevant
financial information of the proposed subtenant or assignee.
     9.2 Notwithstanding any assignment or subletting, permitted or otherwise,
Tenant shall at all times remain directly, primarily and fully responsible and
liable for the payment of the rent specified in this Lease and for compliance
with all of its other obligations under the terms, provisions and covenants of
this Lease. Upon the occurrence of an Event of Default, if the Premises or any
part of them are then assigned or sublet, Landlord, in addition to any other
remedies provided in this Lease or provided by law, may, at its option, collect
directly from such assignee or subtenant all rents due and becoming due to
Tenant under such assignment or sublease and apply such rent against any sums
due to Landlord from Tenant under this Lease, and no such collection shall be
construed to constitute a novation or release of Tenant from the further
performance of Tenant’s obligations under this Lease.
     9.3 [INTENTIONALLY DELETED].
     9.4 In the event that Tenant sells, sublets, assigns or transfers this
Lease, Tenant shall pay to Landlord as additional rent an amount equal to fifty
percent (50%) of any Increased Rent (as defined below), less the Costs Component
(as defined below), when and as such Increased Rent is received by Tenant. As
used in this Section, “Increased Rent” shall mean the excess of (i) all rent and
other consideration which Tenant is entitled to receive by reason of any sale,
sublease, assignment or other transfer of this Lease, over (ii) the rent
otherwise payable by Tenant under this Lease at such time. For purposes of the
foregoing, any consideration received by Tenant in form other than cash shall be
valued at its fair market value as reasonably determined by Landlord in good
faith; provided, however, in connection with a transfer which is a part of the
sale of the business of Tenant (whether by sale of assets, sale of stock or
otherwise), Increased Rent shall not include any consideration received by
Tenant related to such sale of the business. The “Costs Component” is that
amount which, if paid monthly, would fully amortize on a straight-line basis,
over the entire period for which Tenant is to receive Increased Rent, is equal
to fifty percent (50%) of the reasonable costs incurred by Tenant for leasing
commissions, tenant improvements and other actual and reasonable costs incurred
by Tenant in connection with such sublease, assignment or other transfer.
     9.5 Notwithstanding any other provision hereof, it shall be considered
reasonable for Landlord to withhold its consent to any assignment of this Lease
or sublease of any portion of the Premises if at the time of either Tenant’s
notice of the proposed assignment or sublease or the proposed commencement date
thereof, there shall exist Event of Default of Tenant, or if the proposed
assignee or sublessee is an entity: (i) with which Landlord is already in
negotiation; (ii) is already an occupant of the Building unless Landlord is
unable to provide the amount of space required by such occupant; (iii) is a
governmental agency; (iv) is incompatible with the character of occupancy of the
Building; or (v) would subject the Premises to a use which would: (a) involve
materially increased personnel or wear upon the Building; (b) violate any
exclusive right granted to another tenant of the Building; (c) require any
addition to or modification of the Premises or the Building in order to comply
with
10/31/01 CALWEST TX MTIN
REVISED 7/15/02
2801 E. Plano Pkwy., Plano, Texas
DA-230221 v6 1202810-00004

-7-



--------------------------------------------------------------------------------



 



building code or other governmental requirements which would not otherwise be
required to be made by Landlord pursuant to this Lease; or, (d) involve a
violation of Section 1.2. Tenant expressly agrees that for the purposes of any
statutory or other requirement of reasonableness on the part of Landlord,
Landlord’s refusal to consent to any assignment or sublease for any of the
reasons described in this Section 9.5, shall be conclusively deemed to be
reasonable.
     9.6 Upon any request to assign or sublet, Tenant will pay to Landlord on
demand, a sum equal to all of Landlord’s costs, including reasonable attorneys’
fees, incurred in investigating and considering any proposed or purported
assignment or pledge of this Lease or sublease of any of the Premises,
regardless of whether Landlord shall consent to, refuse consent, or determine
that Landlord’s consent is not required for, such assignment, pledge or
sublease. Any purported sale, assignment, mortgage, transfer of this Lease or
subletting which does not comply with the provisions of this Article 9 shall be
void.
     9.7 If Tenant is a corporation, limited liability company, partnership or
trust, any transfer or transfers of or change or changes within any twelve
(12) month period in the number of the outstanding voting shares of the
corporation or limited liability company, the general partnership interests in
the partnership or the identity of the persons or entities controlling the
activities of such partnership or trust, which results in the persons or
entities owning or controlling a majority of such shares, partnership interests
or activities of such partnership or trust at the beginning of such period no
longer having such ownership or control shall be regarded as equivalent to an
assignment of this Lease to the persons or entities acquiring such ownership or
control and shall be subject to all the provisions of this Article 9 to the same
extent and for all intents and purposes as though such is an assignment. The
previous sentence shall not apply, however, if at the time of the execution of
this Lease, Tenant is a corporation and the outstanding voting shares of capital
stock of Tenant are listed on a recognized security exchange or over-the-counter
market.
     9.8 Notwithstanding anything contained in this Lease to the contrary, so
long as no Event of Default then exists, Tenant shall have the right, without
the consent or approval of Landlord (but after notice to Landlord) to assign,
sublease or otherwise transfer its interest in this Lease (a) to any
corporation, joint venture, partnership or other entity which is a successor to
Tenant resulting from a merger or consolidation, (b) to a purchaser of all or
substantially all of Tenant’s assets, or (c) to a corporation, joint venture,
partnership or other entity which shall directly or indirectly control, be under
the control of, or be under common control with, Tenant (collectively,
“Permitted Transferee”). Notwithstanding the foregoing, such Permitted
Transferee (or Tenant if Tenant survives) must have a net worth equal to or
greater than Tenant’s net worth at the time of such transfer. For purposes
hereof, “control” shall be deemed to mean the direct or indirect ownership of
more than fifty percent (50%) of the outstanding voting stock of a corporation
or other majority equity and control interest if not a corporation. Tenant must
(a) notify Landlord in writing of the name of the proposed assignee within
fifteen (15) days of actual assignment or sublease with such Permitted
Transferee agreeing to be bound by the terms and conditions set forth herein and
shall fully assume all of the obligations and liabilities imposed upon Tenant
hereunder, and (b) upon Landlord’s request, Tenant and the Permitted Transferee
shall execute such documents as reasonably requested by Landlord to evidence
such assignment or sublease. Notwithstanding any assignment or sublease, Tenant
shall at all times remain fully responsible and liable for the payment of the
rent and for compliance with all of Tenant’s other obligations under this Lease
(regardless of whether Landlord’s approval has been obtained for any such
assignment or transfer). Notwithstanding anything to the contrary, the Premises
may be used solely for the purposes set forth on the Reference Pages subsequent
to any transfer..
10. INDEMNIFICATION. NONE OF THE LANDLORD ENTITIES SHALL BE LIABLE AND TENANT
HEREBY WAIVES ALL CLAIMS AGAINST THEM FOR ANY DAMAGE TO ANY PROPERTY OR ANY
INJURY TO ANY PERSON IN OR ABOUT THE PREMISES OR THE BUILDING BY OR FROM ANY
CAUSE WHATSOEVER (INCLUDING WITHOUT LIMITING THE FOREGOING, RAIN OR WATER
LEAKAGE OF ANY CHARACTER FROM THE ROOF, WINDOWS, WALLS, BASEMENT, PIPES,
PLUMBING WORKS OR APPLIANCES, THE BUILDING NOT BEING IN GOOD CONDITION OR
REPAIR, GAS, FIRE, OIL, ELECTRICITY OR THEFT), EXCEPT TO THE EXTENT CAUSED BY OR
ARISING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD OR ITS
AGENTS, EMPLOYEES OR CONTRACTORS. TENANT SHALL PROTECT, DEFEND, INDEMNIFY AND
HOLD THE LANDLORD ENTITIES HARMLESS FROM AND AGAINST
10/31/01 CALWEST TX MTIN
REVISED 7/15/02
2801 E. Plano Pkwy., Plano, Texas
DA-230221 v6 1202810-00004

-8-



--------------------------------------------------------------------------------



 



ANY AND ALL LOSS, CLAIMS, LIABILITY OR COSTS (INCLUDING COURT COSTS AND
ATTORNEYS’ FEES) INCURRED BY REASON OF (I) ANY DAMAGE TO ANY PROPERTY (INCLUDING
BUT NOT LIMITED TO PROPERTY OF ANY LANDLORD ENTITY) OR ANY INJURY (INCLUDING BUT
NOT LIMITED TO DEATH) TO ANY PERSON OCCURRING IN, ON OR ABOUT THE PREMISES OR
THE BUILDING TO THE EXTENT THAT SUCH INJURY OR DAMAGE SHALL BE CAUSED BY OR
ARISE FROM ANY ACTUAL OR ALLEGED ACT, NEGLECT, FAULT, OR OMISSION BY OR OF
TENANT OR ANY TENANT ENTITY TO MEET ANY STANDARDS IMPOSED BY ANY DUTY WITH
RESPECT TO THE INJURY OR DAMAGE; (II) THE CONDUCT OR MANAGEMENT OF ANY WORK OR
THING WHATSOEVER DONE BY THE TENANT IN OR ABOUT THE PREMISES OR FROM
TRANSACTIONS OF THE TENANT CONCERNING THE PREMISES; (III) TENANT’S FAILURE TO
COMPLY WITH ANY AND ALL GOVERNMENTAL LAWS, ORDINANCES AND REGULATIONS APPLICABLE
TO THE CONDITION OR USE OF THE PREMISES OR ITS OCCUPANCY; OR (IV) ANY BREACH OR
DEFAULT ON THE PART OF TENANT IN THE PERFORMANCE OF ANY COVENANT OR AGREEMENT ON
THE PART OF THE TENANT TO BE PERFORMED PURSUANT TO THIS LEASE; THIS INDEMNITY
SHALL BE EFFECTIVE EVEN WHEN LANDLORD OR ITS AGENTS, EMPLOYEES OR CONTRACTORS
ARE JOINTLY, COMPARATIVELY, CONTRIBUTIVELY, OR CONCURRENTLY NEGLIGENT WITH
TENANT; PROVIDED, HOWEVER, THAT IN SUCH SITUATIONS TENANT SHALL HAVE NO
OBLIGATION TO INDEMNIFY LANDLORD FOR LANDLORD’S OR ITS AGENTS’, EMPLOYEES’ OR
CONTRACTORS’ GROSS NEGLIGENCE. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, IN THE EVENT ANY ACT OR OMISSION OF TENANT OR ANY TENANT
ENTITY RESULTS IN A LOSS, CLAIM, CAUSE OF ACTION, OR SUIT THAT IS BASED UPON THE
STRICT LIABILITY OF LANDLORD, ANY LANDLORD ENTITY OR LANDLORD’S CONTRACTORS,
THEN TENANT SHALL PROTECT, DEFEND, INDEMNIFY AND HOLD THE LANDLORD ENTITIES
HARMLESS FROM AND AGAINST ANY AND ALL LOSS, CLAIMS, LIABILITY OR COSTS
(INCLUDING COURT COSTS AND ATTORNEYS’ FEES) INCURRED BY REASON OF SUCH ACT OR
OMISSION OF TENANT OR TENANT ENTITY.
     LANDLORD AGREES TO INDEMNIFY, DEFEND AND HOLD TENANT HARMLESS FROM AND
AGAINST ANY AND ALL CLAIMS AND DEMANDS OF ANY THIRD PARTY ARISING FROM OR BASED
UPON ANY GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD OR LANDLORD’S
AGENTS, EMPLOYEES OR CONTRACTORS. THE FURNISHING OF INSURANCE REQUIRED UNDER
THIS LEASE SHALL NOT BE DEEMED TO LIMIT LANDLORD’S OBLIGATIONS UNDER THIS
PARAGRAPH.
     THE PROVISIONS OF THIS ARTICLE SHALL SURVIVE THE TERMINATION OF THIS LEASE
WITH RESPECT TO ANY CLAIMS OR LIABILITY ACCRUING PRIOR TO SUCH TERMINATION.
11. INSURANCE.
     11.1 Tenant shall keep in force throughout the Term: (i) a Commercial
General Liability insurance policy or policies insuring Tenant against all
claims, demands, or actions arising out of or in connection with Tenant’s use or
occupancy of the Premises, or by the condition of the Premises, with a limit of
not less than $1,000,000 per occurrence and not less than $2,000,000 in the
annual aggregate, covering bodily injury and property damage liability and
$1,000,000 products/completed operations aggregate; (ii) insurance protecting
against liability under Worker’s Compensation Laws with limits at least as
required by statute; (iii) Employers Liability with limits of $1,000,000 each
accident, $1,000,000 disease policy limit, $1,000,000 disease—each employee;
(iv) All Risk or Special Form coverage protecting Tenant against loss of or
damage to Tenant’s alterations, additions, improvements, carpeting, floor
coverings, panelings, decorations, fixtures, inventory and other business
personal property situated in or about the Premises to the full replacement
value of the property so insured, and (v) Excess Liability in the amount of
$2,000,000.
     11.2 The aforesaid policies shall (i) be provided at Tenant’s expense;
(ii) name Landlord and Landlord’s property manager as additional insureds
(General Liability) and loss payee (Property—Special Form);
10/31/01 CALWEST TX MTIN
REVISED 7/15/02
2801 E. Plano Pkwy., Plano, Texas
DA-230221 v6 1202810-00004

-9-



--------------------------------------------------------------------------------



 



(ii) be issued by an insurance company with a minimum Best’s rating of “A:VII”
during the Term; and (iv) provide that said insurance shall not be canceled
unless thirty (30) days prior written notice (ten days for non-payment of
premium) shall have been given to Landlord; certificates of such insurance shall
be delivered to Landlord by Tenant upon the Commencement Date and at least
thirty (30) days prior to each renewal of said insurance.
     11.3 Whenever Tenant shall undertake any alterations, additions or
improvements in, to or about the Premises (“Work”) the aforesaid insurance
protection must extend to and include injuries to persons and damage to property
arising in connection with such Work, without limitation including liability
under any applicable structural work act, and such other insurance as Landlord
shall reasonably require; and the policies of or certificates evidencing such
insurance must be delivered to Landlord prior to the commencement of any such
Work.
     11.4 Throughout the Term of this Lease, Landlord shall maintain, as a
minimum, the following insurance policies: (i) property insurance for the
Building’s replacement value (excluding property required to be insured by
Tenant), less a commercially-reasonable deductible if Landlord so chooses, and
(ii) commercial general liability insurance in an amount of not less than
$1,000,000 per occurrence, $2,000,000 general aggregate. Landlord may, but is
not obligated to, maintain such other insurance and additional coverages as it
may deem reasonably necessary. Upon Tenant’s written request (but not more than
once in any twelve month period), Landlord shall provide to Tenant a copy of the
insurance certificate evidencing such coverage or any renewal certificate
evidencing such coverage.
12. WAIVER OF SUBROGATION. Tenant and Landlord hereby mutually waive their
respective rights of recovery against each other for any loss insured by fire,
extended coverage, All Risks or other insurance now or hereafter existing for
the benefit of the respective party but only to the extent of the net insurance
proceeds payable under such policies. Each party shall obtain any special
endorsements required by their insurer to evidence compliance with the
aforementioned waiver. THE WAIVER CONTAINED IN THIS SECTION 12 WILL APPLY EVEN
IF THE DAMAGE OR LOSS IS CAUSED BY THE NEGLIGENCE OR STRICT LIABILITY OF THE
APPLICABLE PARTY BUT NOT TO THE EXTENT CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH PARTY. The release specified in this Section 12 is cumulative
with any releases or exculpations which may be contained in other provisions of
this Lease. The waivers of the parties set forth in this Section 12 shall
survive the expiration or earlier termination of this Lease.
13. SERVICES AND UTILITIES. Tenant shall pay for all water, gas, heat, light,
power, telephone, sewer, sprinkler system charges and other utilities and
services used on or from the Premises, together with any taxes, penalties, and
surcharges or the like pertaining thereto and any maintenance charges for
utilities. Tenant shall furnish all electric light bulbs, tubes and ballasts,
battery packs for emergency lighting and fire extinguishers. Any such charges
paid by Landlord and assessed against Tenant shall be immediately payable to
Landlord on demand and shall be additional rent hereunder. Landlord shall in no
event be liable for any interruption or failure of utility services on or to the
Premises.
14. HOLDING OVER. Tenant shall pay Landlord for each day Tenant retains
possession of the Premises or part of them after termination of this Lease by
lapse of time or otherwise at the rate (“Holdover Rate”) which shall be One
Hundred Fifty Percent (150%) of the amount of the Annual Rent for the last
period prior to the date of such termination plus all Rent Adjustments under
Article 4, prorated on a daily basis. If Landlord gives notice to Tenant of
Landlord’s election to such effect, such holding over shall constitute renewal
of this Lease for a period from month to month at the Holdover Rate, but if the
Landlord does not so elect, no such renewal shall result notwithstanding
acceptance by Landlord of any sums due hereunder after such termination; and
instead, a tenancy at sufferance at the Holdover Rate shall be deemed to have
been created. In any event, no provision of this Article 14 shall be deemed to
waive Landlord’s right of reentry or any other right under this Lease or at law.
15. SUBORDINATION. Without the necessity of any additional document being
executed by Tenant for the purpose of effecting a subordination, this Lease
shall be subject and subordinate at all times to ground or underlying leases and
to the lien of any mortgages or deeds of trust now or hereafter placed on,
against or affecting the Building, Landlord’s interest or estate in the
Building, or any ground or underlying lease; provided, however, that if the
lessor, mortgagee, trustee, or holder of any such mortgage or deed of trust
elects to have Tenant’s interest in this Lease be superior to any such
instrument, then, by notice to Tenant, this Lease shall be deemed superior,
whether
10/31/01 CALWEST TX MTIN
REVISED 7/15/02
2801 E. Plano Pkwy., Plano, Texas
DA-230221 v6 1202810-00004

-10-



--------------------------------------------------------------------------------



 



this Lease was executed before or after said instrument. Notwithstanding the
foregoing, Tenant covenants and agrees to execute and deliver within ten
(10) days of Landlord’s request such further instruments evidencing such
subordination or superiority of this Lease as may be required by Landlord.
Further notwithstanding the foregoing, the subordination contemplated by and
performance of Tenant’s obligations under this Article shall be conditioned upon
the receipt by Tenant of a non-disturbance agreement reasonably acceptable to
Tenant from the current holder (a) of any ground or underlying leases, if any,
and (b) to the lien of any mortgages or deeds of trust, if any, now, or
hereafter placed on, against or affecting the Building, Landlord’s interest or
estate in the Building, or any ground or underlying lease.
16. RULES AND REGULATIONS. Tenant shall faithfully observe and comply with all
the rules and regulations as set forth in Exhibit D to this Lease and all
reasonable and non-discriminatory modifications of and additions to them from
time to time put into effect by Landlord; provided that in the event of any
conflict between the terms of any such rules and regulations (including without
limitation those rules and regulations as set forth in Exhibit D, and any such
modifications or additions thereto) and the terms of this Lease, the terms of
this Lease shall control. Landlord shall not be responsible to Tenant for the
non-performance by any other tenant or occupant of the Building of any such
rules and regulations.
17. REENTRY BY LANDLORD.
     17.1 Landlord reserves and shall at all times have the right, following at
least twenty-four (24) hours notice to Tenant (except in the event of an
emergency, for which no notice shall be required), to re-enter the Premises to
inspect the same, to show said Premises to prospective purchasers or mortgagees
or, within the last six (6) months of the Term, prospective tenants, and to
perform any repairs required to be made by Landlord to the Premises and any
portion of the Building, without abatement of rent, and may for that purpose
erect, use and maintain scaffolding, pipes, conduits and other necessary
structures and open any wall, ceiling or floor in and through the Building and
Premises where reasonably required by the character of the work to be performed,
provided entrance to the Premises shall not be blocked thereby, and further
provided that the business of Tenant shall not be interfered with unreasonably
thereby. In the event that Landlord damages any portion of any wall or wall
covering, ceiling, or floor or floor covering within the Premises, Landlord
shall repair or replace the damaged portion to match the original as nearly as
commercially reasonable but shall not be required to repair or replace more than
the portion actually damaged. Tenant hereby waives any claim for damages for any
injury or inconvenience to or interference with Tenant’s business, any loss of
occupancy or quiet enjoyment of the Premises, and any other loss occasioned by
any action of Landlord authorized by this Article 17.
     17.2 For each of the aforesaid purposes, Landlord shall at all times have
and retain a key with which to unlock all of the doors in the Premises,
excluding Tenant’s vaults and safes or special security areas, and Landlord
shall have the right to use any and all means which are reasonable to open said
doors in an emergency to obtain entry to any portion of the Premises. As to any
portion to which access cannot be had by means of a key or keys in Landlord’s
possession, Landlord is authorized to gain access by such means as Landlord
shall elect and the cost of repairing any damage occurring in doing so shall be
borne by Tenant and paid to Landlord within five (5) days of Landlord’s demand.
18. DEFAULT.
     18.1 Except as otherwise provided in Article 20, the following events shall
be deemed to be Events of Default under this Lease:
          18.1.1 Tenant shall fail to pay when due any sum of money becoming due
to be paid to Landlord under this Lease, whether such sum be any installment of
the rent reserved by this Lease, any other amount treated as additional rent
under this Lease, or any other payment or reimbursement to Landlord required by
this Lease, whether or not treated as additional rent under this Lease, and such
failure shall continue for a period of five (5) days after written notice that
such payment was not made when due, but if any such notice shall be given, for
the twelve (12) month period commencing with the date of such notice, Landlord
shall only be obligated to provide one (1) additional notice of any subsequent
monetary failure, after which any subsequent failure to pay within five (5)
10/31/01 CALWEST TX MTIN
REVISED 7/15/02
2801 E. Plano Pkwy., Plano, Texas
DA-230221 v6 1202810-00004

-11-



--------------------------------------------------------------------------------



 



days after due any additional sum of money becoming due to be paid to Landlord
under this Lease during such twelve (12) month period shall be an Event of
Default, without notice.
          18.1.2 Tenant shall fail to comply with any term, provision or
covenant of this Lease which is not provided for in another Section of this
Article and shall not cure such failure within twenty (20) days (forthwith, if
the failure involves a hazardous condition) after written notice of such failure
to Tenant provided, however, that such failure shall not be an event of default
if such failure could not reasonably be cured during such twenty (20) day
period, Tenant has commenced the cure within such twenty (20) day period and
thereafter diligently pursues such cure to completion.
          18.1.3 Tenant shall fail to vacate the Premises immediately upon
termination of this Lease, by lapse of time or otherwise, or upon termination of
Tenant’s right to possession only.
          18.1.4 Tenant shall become insolvent, admit in writing its inability
to pay its debts generally as they become due, file a petition in bankruptcy or
a petition to take advantage of any insolvency statute, make an assignment for
the benefit of creditors, make a transfer in fraud of creditors, apply for or
consent to the appointment of a receiver of itself or of the whole or any
substantial part of its property, or file a petition or answer seeking
reorganization or arrangement under the federal bankruptcy laws, as now in
effect or hereafter amended, or any other applicable law or statute of the
United States or any state thereof.
          18.1.5 A court of competent jurisdiction shall enter an order,
judgment or decree adjudicating Tenant bankrupt, or appointing a receiver of
Tenant, or of the whole or any substantial part of its property, without the
consent of Tenant, or approving a petition filed against Tenant seeking
reorganization or arrangement of Tenant under the bankruptcy laws of the United
States, as now in effect or hereafter amended, or any state thereof, and such
order, judgment or decree shall not be vacated or set aside or stayed within
sixty (60) days from the date of entry thereof.
19. REMEDIES.
     19.1 Except as otherwise provided in Article 20, upon the occurrence of any
of the Events of Default described or referred to in Article 18, Landlord shall
have the option to pursue any one or more of the following remedies without any
notice or demand whatsoever, concurrently or consecutively and not
alternatively:
          19.1.1 Landlord may, at its election, terminate this Lease or
terminate Tenant’s right to possession only, without terminating the Lease.
          19.1.2 Upon any termination of this Lease, whether by lapse of time or
otherwise, or upon any termination of Tenant’s right to possession without
termination of the Lease, Tenant shall surrender possession and vacate the
Premises immediately, and deliver possession thereof to Landlord, and Tenant
hereby grants to Landlord full and free license to enter into and upon the
Premises in such event and to repossess Landlord of the Premises as of
Landlord’s former estate and to expel or remove Tenant and any others who may be
occupying or be within the Premises and to remove Tenant’s signs and other
evidence of tenancy and all other property of Tenant therefrom without being
deemed in any manner guilty of trespass, eviction or forcible entry or detainer,
and without incurring any liability for any damage resulting therefrom, Tenant
waiving any right to claim damages for such re-entry and expulsion, and without
relinquishing Landlord’s right to rent or any other right given to Landlord
under this Lease or by operation of law.
          19.1.3 Upon any termination of this Lease, whether by lapse of time or
otherwise, Landlord shall be entitled to recover as damages, all rent, including
any amounts treated as additional rent under this Lease, and other sums due and
payable by Tenant on the date of termination, plus as liquidated damages and not
as a penalty, an amount equal to the sum of: (i) an amount equal to the then
present value of the rent reserved in this Lease for the residue of the stated
Term of this Lease including any amounts treated as additional rent under this
Lease and all other sums provided in this Lease to be paid by Tenant, minus the
fair rental value of the Premises for such residue; (ii) the expenses actually
incurred by Landlord as necessary to obtain a replacement tenant or tenants, and
the actual expenses incurred by Landlord as described in Section 19.1.4 relating
to recovery of the Premises,
10/31/01 CALWEST TX MTIN
REVISED 7/15/02
2801 E. Plano Pkwy., Plano, Texas
DA-230221 v6 1202810-00004

-12-



--------------------------------------------------------------------------------



 



preparation for reletting and for reletting itself; and (iii) the cost of
performing any other covenants which would have otherwise been performed by
Tenant.
          19.1.4 Upon any termination of Tenant’s right to possession only
without termination of the Lease:
               19.1.4.1 Neither such termination of Tenant’s right to possession
nor Landlord’s taking and holding possession thereof as provided in
Section 19.1.2 shall terminate the Lease or release Tenant, in whole or in part,
from any obligation, including Tenant’s obligation to pay the rent, including
any amounts treated as additional rent, under this Lease for the full Term, and
if Landlord so elects Tenant shall continue to pay to Landlord the entire amount
of the rent as and when it becomes due, including any amounts treated as
additional rent under this Lease, for the remainder of the Term plus any other
sums provided in this Lease to be paid by Tenant for the remainder of the Term.
               19.1.4.2 Landlord shall use commercially reasonable efforts to
relet the Premises or portions thereof to the extent required by applicable law.
Landlord and Tenant agree that Landlord shall not be required to give any
preference or priority to the showing or leasing of the Premises or portions
thereof over any other space that Landlord may be leasing or have available
within the Building and may place a suitable prospective tenant in any such
other space regardless of when such other space becomes available and that
Landlord shall have the right to relet the Premises for a greater or lesser term
than that remaining under this Lease, the right to relet only a portion of the
Premises, or a portion of the Premises or the entire Premises as a part of a
larger area, and the right to change the character or use of the Premises. In
connection with or in preparation for any reletting, Landlord may, but shall not
be required to, make repairs, alterations and additions in or to the Premises to
the extent same is required to return the Premises to the condition in which
Tenant is required to surrender the Premises pursuant to this Lease, and the
cost thereof shall be included as Landlord’s damages to be paid by Tenant as
contemplated hereby, together with Landlord’s expenses of reletting, including,
without limitation, any commission incurred by Landlord, within five (5) days of
Landlord’s demand. Landlord shall not be required to observe any instruction
given by Tenant about any reletting or accept any tenant offered by Tenant
unless such offered tenant has a credit-worthiness acceptable to Landlord and
leases the entire Premises upon terms and conditions including a rate of rent
(after giving effect to all expenditures by Landlord for tenant improvements,
broker’s commissions and other leasing costs) all no less favorable to Landlord
than as called for in this Lease, nor shall Landlord be required to make or
permit any assignment or sublease for more than the current term or which
Landlord would not be required to permit under the provisions of Article 9.
               19.1.4.3 Until such time as Landlord shall elect to terminate the
Lease and shall thereupon be entitled to recover the amounts specified in such
case in Section 19.1.3, Tenant shall pay to Landlord upon demand the full amount
of all rent, including any amounts treated as additional rent under this Lease
and other sums reserved in this Lease for the remaining Term, together with the
costs of repairs, alterations and additions to the extent same is required to
return the Premises to the condition in which Tenant is required to surrender
the Property pursuant to this Lease, and Landlord’s actual and reasonable
expenses of reletting and the collection of the rent accruing therefrom
(including reasonable attorneys’ fees and broker’s commissions), as the same
shall then be due or become due from time to time, less only such consideration
as Landlord may have received from any reletting of the Premises; and Tenant
agrees that Landlord may file suits from time to time to recover any sums
falling due under this Article 19 as they become due. Any proceeds of reletting
by Landlord in excess of the amount then owed by Tenant to Landlord from time to
time shall be credited against Tenant’s future obligations under this Lease but
shall not otherwise be refunded to Tenant or inure to Tenant’s benefit.
     19.2 Upon the occurrence of an Event of Default, Landlord may (but shall
not be obligated to) cure such default at Tenant’s sole expense. Without
limiting the generality of the foregoing, Landlord may, at Landlord’s option,
upon the occurrence of an Event of Default, enter into and upon the Premises to
effect compliance with Tenant’s obligations under this Lease and correct such
failure, without being deemed in any manner guilty of trespass, eviction or
forcible entry and detainer and without incurring any liability for any damage
or interruption of Tenant’s business resulting therefrom and Tenant agrees to
reimburse Landlord within ten (10) days of Landlord’s demand as additional rent,
for any expenses which Landlord may incur in thus effecting compliance with
Tenant’s
10/31/01 CALWEST TX MTIN
REVISED 7/15/02
2801 E. Plano Pkwy., Plano, Texas
DA-230221 v6 1202810-00004

-13-



--------------------------------------------------------------------------------



 



obligations under this Lease, plus interest from the date of expenditure by
Landlord at the Wall Street Journal prime rate.
     19.3 Tenant understands and agrees that in entering into this Lease,
Landlord is relying upon receipt of all the Annual and Monthly Installments of
Rent to become due with respect to all the Premises originally leased hereunder
over the full Initial Term of this Lease for amortization, including interest at
the Amortization Rate. For purposes hereof, the “Concession Amount” shall be
defined as the aggregate of all amounts (i) forgone or expended by Landlord as
free rent under the lease, (ii) under Exhibit B hereof for construction
allowances (excluding therefrom any amounts expended by Landlord for Landlord’s
Work, as defined in Exhibit B), and (iii) for brokers’ commissions payable by
reason of this Lease (each of subsections (i), (ii) and (iii) being hereinafter
referred to as a “Concession”). Accordingly, Tenant agrees that if this Lease or
Tenant’s right to possession of the Premises leased hereunder shall be
terminated as of any date (“Default Termination Date”) prior to the expiration
of the full Initial Term hereof by reason of a default of Tenant, there shall be
due and owing to Landlord as of the day prior to the Default Termination Date,
as rent in addition to all other amounts owed by Tenant as of such Date, the
amount (“Unamortized Amount”) of the Concession Amount determined as set forth
below; provided, however, that in the event that such amounts are recovered by
Landlord pursuant to any other provision of this Article 19, Landlord agrees
that it shall not attempt to recover such amounts pursuant to this Section 19.3.
For the purposes hereof, the “Unamortized Amount” shall be calculated by
dividing (i) the Concession Amount plus interest accruing at the Amortization
Rate and amortizing fully over the period commencing on the Commencement Date
and ending on the last day of the Initial Term of this Lease, computed on the
basis of a 365 day year, by (ii) the total number of days in the Initial Term of
this Lease, then multiplying such quotient by (iii) the number of days in the
period commencing on the Termination Date and ending on the last day of the
Initial Term of this Lease.
     19.4 If, on account of any breach or default by either party hereto in such
party’s obligations under the terms and conditions of this Lease (for purposes
of this Section 19.4, the “Defaulting Party”), it shall become necessary or
appropriate for the other party hereto (for purposes of this Section 19.4, the
“Non-Defaulting Party”) to employ or consult with an attorney or collection
agency concerning or to enforce or defend any of the Non-Defaulting Party’s
rights or remedies arising under this Lease or to collect any sums due from the
Defaulting Party, the Defaulting Party agrees to pay all costs and fees so
incurred by the Non-Defaulting Party, including, without limitation, reasonable
attorneys’ fees and costs. Landlord and Tenant each expressly waive any right
to: (i) trial by jury; and (ii) service of any notice required by any present or
future law or ordinance applicable to landlords or tenants but not required by
the terms of this Lease.
     19.5 Pursuit of any of the foregoing remedies shall not preclude pursuit of
any of the other remedies provided in this Lease or any other remedies provided
by law (all such remedies being cumulative), nor shall pursuit of any remedy
provided in this Lease constitute a forfeiture or waiver of any rent due to
Landlord under this Lease or of any damages accruing to Landlord by reason of
the violation of any of the terms, provisions and covenants contained in this
Lease.
     19.6 No act or thing done by Landlord or its agents during the Term shall
be deemed a termination of this Lease or an acceptance of the surrender of the
Premises, and no agreement to terminate this Lease or accept a surrender of said
Premises shall be valid, unless in writing signed by Landlord. No waiver by
Landlord of any violation or breach of any of the terms, provisions and
covenants contained in this Lease shall be deemed or construed to constitute a
waiver of any other violation or breach of any of the terms, provisions and
covenants contained in this Lease. Landlord’s acceptance of the payment of
rental or other payments after the occurrence of an Event of Default shall not
be construed as a waiver of such Default, unless Landlord so notifies Tenant in
writing. Forbearance by Landlord in enforcing one or more of the remedies
provided in this Lease upon an Event of Default shall not be deemed or construed
to constitute a waiver of such Default or of Landlord’s right to enforce any
such remedies with respect to such Default or any subsequent Default.
     19.7 Landlord hereby expressly waives all contractual or statutory
Landlord’s lien rights, including, without limitation, Landlord’s lien provided
in Section 54.021 of the Texas Property Code, in and to Tenant’s personal
property, inventory, trade fixtures, equipment, furniture and merchandise.
10/31/01 CALWEST TX MTIN
REVISED 7/15/02
2801 E. Plano Pkwy., Plano, Texas
DA-230221 v6 1202810-00004

-14-



--------------------------------------------------------------------------------



 



     19.8 Any and all property of Tenant which may be removed from the Premises
by Landlord pursuant to the authority of this Lease, and which is so removed in
accordance with the terms hereof, may be removed and/or stored, as the case may
be, by or at the direction of Landlord but at the risk, cost and expense of
Tenant, and Landlord shall in no event be responsible for the value,
preservation or safekeeping thereof. Tenant shall pay to Landlord, upon demand,
all actual and reasonable expenses incurred by Landlord in such removal,
including storage charges against such property, so long as the same shall be in
Landlord’s possession or under Landlord’s control. Any such property of Tenant
not retaken by Tenant from storage within thirty (30) days after removal from
the Premises shall, at Landlord’s option, be deemed conveyed by Tenant to
Landlord under this Lease as by a bill of sale without further payment or credit
by Landlord to Tenant.
20. TENANT’S BANKRUPTCY OR INSOLVENCY.
          20.1 If at any time and for so long as Tenant shall be subjected to
the provisions of the United States Bankruptcy Code or other law of the United
States or any state thereof for the protection of debtors as in effect at such
time (each a “Debtor’s Law”):
               20.1.1 Tenant, Tenant as debtor-in-possession, and any trustee or
receiver of Tenant’s assets (each a “Tenant’s Representative”) shall have no
greater right to assume or assign this Lease or any interest in this Lease, or
to sublease any of the Premises than accorded to Tenant in Article 9, except to
the extent Landlord shall be required to permit such assumption, assignment or
sublease by the provisions of such Debtor’s Law. Without limitation of the
generality of the foregoing, any right of any Tenant’s Representative to assume
or assign this Lease or to sublease any of the Premises shall be subject to the
conditions that:
               20.1.1.1 Such Debtor’s Law shall provide to Tenant’s
Representative a right of assumption of this Lease which Tenant’s Representative
shall have timely exercised and Tenant’s Representative shall have fully cured
any default of Tenant under this Lease.
               20.1.1.2 Tenant’s Representative or the proposed assignee, as the
case shall be, shall have deposited with Landlord as security for the timely
payment of rent an amount equal to the larger of: (i) three (3) months’ rent and
other monetary charges accruing under this Lease; and (ii) any sum specified in
Article 5; and shall have provided Landlord with adequate other assurance of the
future performance of the obligations of the Tenant under this Lease as required
by such Debtor’s Law.
               20.1.1.3 The assumption or any contemplated assignment of this
Lease or subleasing any part of the Premises, as shall be the case, will not
breach any provision in any other lease, mortgage, financing agreement or other
agreement by which Landlord is bound.
               20.1.1.4 Landlord shall have, or would have had absent the
Debtor’s Law, no right under Article 9 to refuse consent to the proposed
assignment or sublease by reason of the identity or nature of the proposed
assignee or sublessee or the proposed use of the Premises concerned.
21. QUIET ENJOYMENT. Landlord represents and warrants that it has full right and
authority to enter into this Lease and that Tenant, while paying the rental and
performing its other covenants and agreements contained in this Lease, shall
peaceably and quietly have, hold and enjoy the Premises for the Term without
hindrance or molestation from Landlord or any party making any claims thereto
by, through or under Landlord, subject to the terms and provisions of this
Lease. Landlord shall not be liable for any interference or disturbance by other
tenants or third persons, nor shall Tenant be released from any of the
obligations of this Lease because of such interference or disturbance but
Landlord shall use commercially reasonable efforts to cause such other tenants
to cease any such interference or disturbance.
22. CASUALTY.
     22.1 In the event the Premises is damaged by fire or other casualty and in
Landlord’s reasonable estimation such damage can be materially restored within
one hundred eighty (180) days, Landlord shall forthwith repair the same and this
Lease shall remain in full force and effect, except that Tenant shall be
entitled to a
10/31/01 CALWEST TX MTIN
REVISED 7/15/02
2801 E. Plano Pkwy., Plano, Texas
DA-230221 v6 1202810-00004

-15-



--------------------------------------------------------------------------------



 



proportionate abatement in rent from the date of such damage. Such abatement of
rent shall be made pro rata in accordance with the extent to which the damage
and the making of such repairs shall interfere with the use and occupancy by
Tenant of the Premises from time to time. Within forty-five (45) days from the
date of such damage, Landlord shall notify Tenant, in writing, of Landlord’s
reasonable estimation of the length of time within which material restoration
can be made, and Landlord’s determination shall be binding on Tenant. For
purposes of this Lease, the Building or Premises shall be deemed “materially
restored” if they are in such condition as would not prevent or materially
interfere with Tenant’s use of the Premises for the purpose for which it was
being used immediately before such damage.
     22.2 If such repairs cannot, in Landlord’s reasonable estimation, be made
within one hundred eighty (180) days, Landlord and Tenant shall each have the
option of giving the other, at any time within ninety (90) days after such
damage, notice terminating this Lease as of the date of such damage.
Additionally, if any fire or other casualty damages the Premises within the last
nine (9) months of the Term, or if any fire or other casualty to any other
portion of the Building materially and adversely affects Tenant’s use or
occupancy of the Premises or Tenant’s access thereto, Tenant shall have the
option of giving Landlord, at any time within ninety (90) days after such
damage, written notice terminating this Lease as of the date of such damage. In
the event of the giving of any such notice of termination, this Lease shall
expire and all interest of the Tenant in the Premises shall terminate as of the
date of such damage as if such date had been originally fixed in this Lease for
the expiration of the Term, and neither party shall have any further obligations
hereunder (except for any such obligations which expressly survive the
termination or expiration of this Lease). In the event that neither Landlord nor
Tenant exercises its option to terminate this Lease, then Landlord shall repair
or restore such damage, this Lease continuing in full force and effect, and the
rent hereunder shall be proportionately abated as provided in Section 22.1.
     22.3 Landlord shall not be required to repair or replace any damage or loss
by or from fire or other cause to any panelings, decorations, partitions,
additions, railings, ceilings, floor coverings, office fixtures or any other
property or improvements installed on the Premises by, or belonging to, Tenant.
Any insurance which may be carried by Landlord or Tenant against loss or damage
to the Building or Premises shall be for the sole benefit of the party carrying
such insurance and under its sole control.
     22.4 In the event that Landlord should fail to complete such repairs and
material restoration within thirty (30) days after the date estimated by
Landlord therefor as specified by Landlord in accordance with Section 22.1,
Tenant may at its option and as its sole remedy terminate this Lease by
delivering written notice to Landlord, within thirty (30) days after the
expiration of said period of time, whereupon the Lease shall end on the date of
such notice or such later date fixed in such notice as if the date of such
notice was the date originally fixed in this Lease for the expiration of the
Term; provided, however, that if construction is delayed because of changes,
deletions or additions in construction requested by Tenant, strikes, lockouts,
casualties, Acts of God, war, material or labor shortages, government regulation
or control or other causes beyond the reasonable control of Landlord, the period
for restoration, repair or rebuilding shall be extended for the amount of time
Landlord is so delayed.
     22.5 Notwithstanding anything to the contrary contained in this Article:
(i) Landlord shall not have any obligation whatsoever to repair, reconstruct, or
restore the Premises when the damages resulting from any casualty covered by the
provisions of this Article 22 occur during the last twelve (12) months of the
Term or any extension thereof, but if Landlord determines not to repair such
damages Landlord shall notify Tenant and Tenant shall have the right to
terminate this Lease by notice to Landlord within thirty (30) days after receipt
of Landlord’s notice whereupon this Lease shall end on the date of such damage
as if the date of such damage were the date originally fixed in this Lease for
the expiration of the Term.
     22.6 In the event of any damage or destruction to the Building or Premises
by any peril covered by the provisions of this Article 22, it shall be Tenant’s
responsibility to properly secure the Premises and upon notice from Landlord to
remove forthwith, at its sole cost and expense, such portion of all of the
property belonging to Tenant or its licensees from such portion or all of the
Building or Premises as Landlord shall request.
23. EMINENT DOMAIN. If all or any substantial part of the Premises or the
parking rights related thereto shall be taken or appropriated by any public or
quasi-public authority under the power of eminent domain, or conveyance in lieu
of such appropriation, either party to this Lease shall have the right, at its
option, of giving the
10/31/01 CALWEST TX MTIN
REVISED 7/15/02
2801 E. Plano Pkwy., Plano, Texas
DA-230221 v6 1202810-00004

-16-



--------------------------------------------------------------------------------



 



other, at any time within thirty (30) days after such taking, notice terminating
this Lease. If neither party to this Lease shall so elect to terminate this
Lease, the rental thereafter to be paid shall be adjusted on a fair and
equitable basis under the circumstances. In addition to the rights of Landlord
above, if any substantial part of the Building shall be taken or appropriated by
any public or quasi-public authority under the power of eminent domain or
conveyance in lieu thereof, and regardless of whether the Premises or any part
thereof are so taken or appropriated, Landlord shall have the right, at its sole
option, to terminate this Lease. Landlord shall be entitled to any and all
income, rent, award, or any interest whatsoever in or upon any such sum, which
may be paid or made in connection with any such public or quasi-public use or
purpose, and Tenant hereby assigns to Landlord any interest it may have in or
claim to all or any part of such sums, other than any separate award which may
be made with respect to Tenant’s trade fixtures and moving expenses and any
other awards to which Tenant may make such separate claim.
24. SALE BY LANDLORD. In event of a sale or conveyance by Landlord of the
Building, the same shall operate to release Landlord from any future liability
upon any of the covenants or conditions, expressed or implied, contained in this
Lease in favor of Tenant, and in such event Tenant agrees to look solely to the
responsibility of the successor in interest of Landlord in and to this Lease.
Except as set forth in this Article 24, this Lease shall not be affected by any
such sale and Tenant agrees to attorn to the purchaser or assignee. If any
security has been given by Tenant to secure the faithful performance of any of
the covenants of this Lease, Landlord shall transfer or deliver said security,
as such, to Landlord’s successor in interest and thereupon Landlord shall be
discharged from any further liability with regard to said security.
25. ESTOPPEL CERTIFICATES. Within ten (10) business days following any written
request which Landlord may make from time to time, Tenant shall execute and
deliver to Landlord or mortgagee or prospective mortgagee a sworn statement
certifying: (i) the date of commencement of this Lease; (ii) the fact that this
Lease is unmodified and in full force and effect (or, if there have been
modifications to this Lease, that this Lease is in full force and effect, as
modified, and stating the date and nature of such modifications, or otherwise
specifying that this Lease is not in full force and effect); (iii) the date to
which the rent and other sums payable under this Lease have been paid; (iv) the
fact that there are no current defaults under this Lease by either Landlord or
Tenant except as specified in Tenant’s statement; and (v) such other matters as
may be reasonably requested by Landlord. Landlord and Tenant intend that any
statement delivered pursuant to this Article 25 may be relied upon by any
mortgagee, beneficiary or purchaser. Tenant irrevocably agrees that if Tenant
fails to execute and deliver such certificate within such ten (10) day period
Landlord or Landlord’s beneficiary or agent may execute and deliver such
certificate on Tenant’s behalf, and that such certificate shall be fully binding
on Tenant.
26. SURRENDER OF PREMISES.
     26.1 Tenant shall arrange to meet Landlord for two (2) joint inspections of
the Premises as set forth in Exhibit E, the first to occur at least thirty
(30) days (but no more than sixty (60) days) before the last day of the Term,
and the second to occur not later than forty-eight (48) hours after Tenant has
vacated the Premises as set forth in Exhibit E attached hereto and incorporated
herein. In the event of Tenant’s failure to arrange such joint inspections
and/or participate in either such inspection, Landlord’s inspection at or after
Tenant’s vacating the Premises shall be conclusively deemed correct for purposes
of determining Tenant’s responsibility for repairs and restoration.
     26.2 All alterations, additions, and improvements in, on, or to the
Premises made or installed by or for Tenant, including carpeting (collectively,
“Alterations”), shall be and remain the property of Tenant during the Term. Upon
the expiration or sooner termination of the Term, all Alterations shall become a
part of the realty and shall belong to Landlord without compensation, and title
shall pass to Landlord under this Lease as by a bill of sale. At the end of the
Term or any renewal of the Term or other sooner termination of this Lease,
Tenant will peaceably deliver up to Landlord possession of the Premises,
together with all Alterations by whomsoever made, broom clean and free of all
debris, excepting only ordinary wear and tear and damage by fire or other
casualty. Notwithstanding the foregoing, if Landlord elects by notice given to
Tenant at least ten (10) days prior to expiration of the Term, Tenant shall, at
Tenant’s sole cost, remove any Alterations, including carpeting, so designated
by Landlord’s notice, and repair any damage caused by such removal, except for
the Leasehold Improvements defined in Exhibit B attached hereto and any
alterations, additions and improvements for which Tenant has received written
approval in the form of Exhibit F attached hereto and incorporated herein
pursuant to this Article 26 and for which Landlord has
10/31/01 CALWEST TX MTIN
REVISED 7/15/02
2801 E. Plano Pkwy., Plano, Texas
DA-230221 v6 1202810-00004

-17-



--------------------------------------------------------------------------------



 



waived in writing, as set forth in Exhibit F, its rights under this Section 26.2
to elect to have Tenant remove such alterations, additions and improvements.
Tenant must, at Tenant’s sole cost, remove upon termination of this Lease, any
and all of Tenant’s furniture, furnishings, movable partitions of less than full
height from floor to ceiling and other trade fixtures and personal property
(collectively, “Personalty”). Personalty not so removed shall be deemed
abandoned by the Tenant and title to the same shall thereupon pass to Landlord
under this Lease as by a bill of sale, but Tenant shall remain responsible for
the cost of removal and disposal of such Personalty, as well as any damage
caused by such removal.
     26.3 All obligations of either party under this Lease accruing prior to the
expiration or earlier termination of this Lease but not fully performed as of
the expiration or earlier termination of the Term shall survive the expiration
or earlier termination of the Term
27. NOTICES. Any notice or document required or permitted to be delivered under
this Lease shall be addressed to the intended recipient, by fully prepaid
registered or certified United States Mail return receipt requested, or by
reputable independent contract overnight delivery service furnishing a written
record of attempted or actual delivery, and shall be deemed to be delivered
(a) three (3) business days following deposit with the United States Mail in
accordance herewith, or (b) one (1) business day following deposit with such
overnight delivery service in accordance herewith, and in either such case shall
be addressed to the applicable addressee at its address set forth on the
Reference Pages, or at such other address as it has then last specified by
written notice delivered in accordance with this Article 27, whether or not
actually accepted or received by the addressee.
28. TAXES PAYABLE BY TENANT. In addition to rent and other charges to be paid by
Tenant under this Lease, including Tenant’s share of Taxes as set forth in
Section 4.1.3 hereof, Tenant agrees to pay, before delinquency, any and all
taxes levied or assessed against Tenant and which become payable during the term
hereof upon Tenant’s equipment, furniture, fixtures and other personal property
of Tenant located in the Premises.
29. RELOCATION OF TENANT. [INTENTIONALLY DELETED].
30. DEFINED TERMS AND HEADINGS. The Article headings shown in this Lease are for
convenience of reference and shall in no way define, increase, limit or describe
the scope or intent of any provision of this Lease. Any indemnification or
insurance of Landlord shall apply to and inure to the benefit of all the
following “Landlord Entities”, being Landlord, Landlord’s property manager, and
the trustees, boards of directors, officers, general partners, beneficiaries,
stockholders, employees and agents of each of them. In any case where this Lease
is signed by more than one person, the obligations under this Lease shall be
joint and several. The terms “Tenant” and “Landlord” or any pronoun used in
place thereof shall indicate and include the masculine or feminine, the singular
or plural number, individuals, firms or corporations, and their and each of
their respective successors, executors, administrators and permitted assigns,
according to the context hereof. The term “rentable area” shall mean the
rentable area of the Premises or the Building as calculated by the Landlord on
the basis of the plans and specifications of the Building including a
proportionate share of any common areas. Landlord and Tenant hereby accept and
agree to be bound by the figures for the rentable square footage of the Premises
and Tenant’s Proportionate Share shown on the Reference Pages. The term
“Building” refers to the structure in which the Premises are located and the
common areas (parking lots, sidewalks, landscaping, etc.) appurtenant thereto.
31. TENANT’S AUTHORITY. Each party hereto represents and warrants that it has
been and is qualified to do business in the state in which the Building is
located, that the entity has full right and authority to enter into this Lease,
and that all persons signing on behalf of the entity were authorized to do so by
appropriate actions. Tenant agrees to deliver to Landlord, upon request by
Landlord therefor, a corporate resolution, proof of due authorization by
partners, opinion of counsel or other appropriate documentation reasonably
acceptable to Landlord evidencing the due authorization of Tenant to enter into
this Lease. Landlord and Tenant each hereby represent and warrant that neither
it, nor any persons or entities holding any legal or beneficial interest
whatsoever in such party (excluding the shareholders of Tenant’s publicly-traded
stock), are (i) the target of any sanctions program that is established by
Executive Order of the President or published by the Office of Foreign Assets
Control, U.S. Department of the Treasury (“OFAC”); (ii) designated by the
President or OFAC pursuant to the Trading with the Enemy Act, 50 U.S.C. App. §
5, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, the
Patriot Act, Public Law 107-56, Executive Order 13224 (September 23, 2001) or
any Executive Order of the President issued pursuant
10/31/01 CALWEST TX MTIN
REVISED 7/15/02
2801 E. Plano Pkwy., Plano, Texas
DA-230221 v6 1202810-00004

-18-



--------------------------------------------------------------------------------



 



to such statutes; or (iii) named on the following list that is published by
OFAC: “List of Specially Designated Nationals and Blocked Persons.”
32. FINANCIAL STATEMENTS AND CREDIT REPORTS. At Landlord’s request, but no more
than once in any consecutive twelve (12) month period except in connection with
a default of Tenant hereunder or a sale, financing or refinancing of the
Building, Tenant shall deliver to Landlord a copy, certified by an officer of
Tenant as being a true and correct copy, of Tenant’s most recent audited
financial statement, or, if unaudited, certified by Tenant’s chief financial
officer as being true, complete and correct in all material respects. Tenant
hereby authorizes Landlord to obtain one or more credit reports on Tenant at any
time, but no more than once in any consecutive twelve (12) month period except
in connection with a default of Tenant hereunder or a sale or refinancing of the
Building, and shall execute such further authorizations as Landlord may
reasonably require in order to obtain a credit report. Notwithstanding anything
to the contrary set forth herein, the foregoing obligation regarding delivery of
financial statements shall not apply to Tenant so long as it is a publicly
traded corporation.
33. COMMISSIONS. Each of the parties represents and warrants to the other that
it has not dealt with any broker or finder in connection with this Lease, except
for that broker(s) as described on the Reference Pages (the “Brokers”), to whom
commissions shall be paid by Landlord pursuant to separate agreement. EACH PARTY
SHALL INDEMNIFY AND HOLD THE OTHER PARTY HARMLESS FROM ALL DAMAGES (INCLUDING
ATTORNEYS’ FEES AND COSTS) RESULTING FROM ANY CLAIMS THAT MAY BE ASSERTED BY ANY
BROKER, FINDER, OR OTHER PERSON CLAIMING BY, THROUGH OR UNDER THE PARTY (OTHER
THAN THE BROKERS, IT BEING AGREED THAT LANDLORD SHALL INDEMNIFY AND HOLD TENANT
HARMLESS FROM ANY CLAIMS OR DADMAGES ARISING FROM OR OTHERWISE INCURRED IN
CONNECTION WITH LANDLORD’S BREACH OF ITS OBLIGATIONS TO PAY SUCH COMMISSIONS AS
SET FORTH IN THIS SECTION 33).
34. TIME AND APPLICABLE LAW. Time is of the essence of this Lease and all of its
provisions. This Lease shall in all respects be governed by the laws of the
state in which the Building is located.
35. SUCCESSORS AND ASSIGNS. Subject to the provisions of Article 9, the terms,
covenants and conditions contained in this Lease shall be binding upon and inure
to the benefit of the heirs, successors, executors, administrators and assigns
of the parties to this Lease.
36. ENTIRE AGREEMENT. This Lease, together with its exhibits, contains all
agreements of the parties to this Lease and supersedes any previous
negotiations. There have been no representations made by the Landlord or any of
its representatives or understandings made between the parties other than those
set forth in this Lease and its exhibits. This Lease may not be modified except
by a written instrument duly executed by the parties to this Lease.
37. EXAMINATION NOT OPTION. Submission of this Lease shall not be deemed to be a
reservation of the Premises. Landlord shall not be bound by this Lease until it
has received a copy of this Lease duly executed by Tenant and has delivered to
Tenant a copy of this Lease duly executed by Landlord, and until such delivery
Landlord reserves the right to exhibit and lease the Premises to other
prospective tenants.
38. RECORDATION. Neither Landlord nor Tenant shall record or register this Lease
or a short form memorandum hereof without the prior written consent of the other
party hereto, and such requesting party shall then pay all charges and taxes
incident such recording or registration.
39. FORCE MAJEURE. Whenever a period of time is herein prescribed for action to
be taken by Landlord or Tenant, Landlord and Tenant will not be liable or
responsible for, and there shall be excluded from the computation of any such
period of time, any delays due to strikes, riots, acts of God, shortages of
labor or materials, war or acts of terrorism or violence, governmental laws,
regulations or restrictions or any other causes (other than financial inability)
of any kind whatsoever which are beyond the control of Landlord or Tenant, as
applicable; provided however, that the provisions of this Section 40 will never
be construed as allowing an extension of time with respect to either party’s
obligation to make monetary payments when and as due under this Lease.
10/31/01 CALWEST TX MTIN
REVISED 7/15/02
2801 E. Plano Pkwy., Plano, Texas
DA-230221 v6 1202810-00004

-19-



--------------------------------------------------------------------------------



 



40. SEVERABILITY. If any term or provision of this Lease is illegal, invalid or
unenforceable under present or future laws effective during the Term, then and
in that event, it is the intention of the parties hereto that the remainder of
this Lease will not be affected thereby.
41. COUNTERPARTS. This Lease may be executed in one or more counterparts, each
of which shall be deemed an original, and all of which taken together shall
constitute but one and the same instrument.
42. LIMITATION OF LANDLORD’S LIABILITY. Redress for any claim against Landlord
under this Lease shall be limited to and enforceable only against and to the
extent of the rent and other revenues of the Building, insurance proceeds, sales
proceeds and condemnation awards in respect to the Building, and any other
interest of Landlord in the Building, and Landlord shall not be personally
liable for any deficiency, except that Landlord shall be and remain personally
liable to account to Tenant for any fraud, environmental liabilities and other
damages occurring by reason of the willful misconduct of Landlord. This clause
shall not be deemed to limit or deny any remedies which Tenant may have in the
event of default by Landlord hereunder which do not involve the personal
liability of Landlord. The obligations of Landlord under this Lease are not
intended to be and shall not be personally binding on, nor shall any resort be
had to the private properties of, any of its or its property manager’s trustees,
directors, officers, partners, beneficiaries, members, stockholders, employees,
or agents. In no case shall Landlord or Tenant be liable to the other party
hereto for any lost profits, damage to business, or any form of special,
indirect or consequential damages.

                          LANDLORD:       TENANT:     CLP PROPERTIES TEXAS,
L.P., a Delaware limited partnership       ADAMS GOLF, INC., a Texas corporation
 
                        By:   RREEF Management Company, a
Delaware corporation, its Authorized Agent                
 
                  By:        
 
                                            Name:
 
                                            Title:
 
                                            Dated:                     , 2008
 
  By:                    
 
                            Name: Cynthia Prendergast                     Title:
District Manager                     Dated:                     , 2008          
     

10/31/01 CALWEST TX MTIN
REVISED 7/15/02
2801 E. Plano Pkwy., Plano, Texas
DA-230221 v6 1202810-00004

-20-



--------------------------------------------------------------------------------



 



EXHIBIT A – FLOOR PLAN DEPICTING THE PREMISES
attached to and made a part of Lease bearing the
Lease Reference Date of January 31, 2008 between
CLP Properties Texas, L.P., as Landlord and
Adams Golf, Inc., as Tenant
Exhibit A is intended only to show the general layout of the Premises as of the
beginning of the Term of this Lease. It does not in any way supersede any of
Landlord’s rights set forth in Article 17 with respect to arrangements and/or
locations of public parts of the Building and changes in such arrangements
and/or locations. It is not to be scaled; any measurements or distances shown
should be taken as approximate.

             
10/31/01 CALWEST TX MTIN
REVISED 7/15/02
2801 E. Plano Pkwy., Plano, Texas
DA-230221 v6 1202810-00004

                  Initial Here

A-1



--------------------------------------------------------------------------------



 



EXHIBIT A-1 – SITE PLAN
attached to and made a part of Lease bearing the
Lease Reference Date of January 31, 2008 between
CLP Properties Texas, L.P., as Landlord and
Adams Golf, Inc., as Tenant
Exhibit A-1 is intended only to show the general location of the Premises as of
the beginning of the Term of this Lease. It does not in any way supersede any of
Landlord’s rights set forth in Article 17 with respect to arrangements and/or
locations of public parts of the Building and changes in such arrangements
and/or locations. It is not to be scaled; any measurements or distances shown
should be taken as approximate.

             
10/31/01 CALWEST TX MTIN
REVISED 7/15/02
2801 E. Plano Pkwy., Plano, Texas
DA-230221 v6 1202810-00004

 


              Initial Here

A1-1



--------------------------------------------------------------------------------



 



EXHIBIT B – INITIAL ALTERATIONS
attached to and made a part of Lease bearing the
Lease Reference Date of January 31, 2008 between
CLP Properties Texas, L.P., as Landlord and
Adams Golf, Inc., as Tenant
On or before May 1, 2008, Tenant agrees to submit to Landlord a list of
Leasehold Improvements for Landlord’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed. The plans and specifications as
approved by Landlord, including all changes required by Landlord and approved by
Tenant, shall be referred to herein as the “Approved Plans”.
Landlord shall complete the Leasehold Improvements by hiring a contractor to
install or construct the Leasehold Improvements in accordance with the Approved
Plans and in accordance with the budget therefor as approved in advance in
writing by Tenant. Landlord agrees to provide Tenant an allowance equal to $2.05
per square foot ($133,526.75) (the “Improvement Allowance”), which allowance is
to be used solely for the completion of the Leasehold Improvements and all costs
in connection therewith. Use of the Improvement Allowance is expressly
conditioned upon completion of all the Leasehold Improvements in accordance with
the Approved Plans. Tenant shall be liable for any additional costs over the
Improvement Allowance to complete the Leasehold Improvements in accordance with
the Approved Plans; provided that in the event such additional costs over the
Improvement Allowance were not contemplated and approved by Tenant in connection
with the approved budget therefor, then such additional costs shall be paid
solely by Landlord, which costs shall not be subject to reimbursement by Tenant.
Tenant shall reimburse Landlord for the costs of Leasehold Improvements which
are contemplated by the approved budget and which are over the amount of the
Improvement Allowance within thirty (30) days of Landlord’s request thereof.
Landlord shall complete the Leasehold Improvements by hiring a contractor to
install or construct the Leasehold Improvements in accordance with the Approved
Plans.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

             
10/31/01 CALWEST TX MTIN
REVISED 7/15/02
2801 E. Plano Pkwy., Plano, Texas
DA-230221 v6 1202810-00004

 


                Initial Here

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C – COMMENCEMENT DATE MEMORANDUM
(Intentionally Deleted)

             
10/31/01 CALWEST TX MTIN
REVISED 7/15/02
2801 E. Plano Pkwy., Plano, Texas
DA-230221 v6 1202810-00004

 


                Initial Here

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D – RULES AND REGULATIONS
attached to and made a part of Lease bearing the
Lease Reference Date of January 31, 2008 between
CLP Properties Texas, L.P., as Landlord and
Adams Golf, Inc., as Tenant

  1.   No sign, placard, picture, advertisement, name or notice (collectively
referred to as “Signs”) shall be installed or displayed on any part of the
outside of the Building without the prior written consent of the Landlord which
consent shall not be unreasonably withheld. All approved Signs shall be printed,
painted, affixed or inscribed at Tenant’s expense by a person or vendor approved
by Landlord and shall be removed by Tenant at Tenant’s expense upon vacating the
Premises. Landlord shall have the right to remove any Sign installed or
displayed in violation of this rule at Tenant’s expense and without notice.
Notwithstanding the foregoing or anything herein to the contrary, Landlord
hereby approves of any and all Signs installed or displayed on any part of the
outside of the Building as of the date of the full execution and delivery of
this Lease.     2.   If Landlord objects in writing to any curtains, blinds,
shades or screens attached to or hung in or used in connection with any window
or door of the Premises or Building, Tenant shall immediately discontinue such
use. No awning shall be permitted on any part of the Premises. Tenant shall not
place anything or allow anything to be placed against or near any glass
partitions or doors or windows which may appear unsightly, in the reasonable
opinion of Landlord, from outside the Premises. Notwithstanding the foregoing or
anything herein to the contrary, Landlord hereby approves of any and all such
items which are installed or displayed on any part of the Premises or Building
as of the date of the full execution and delivery of this Lease.     3.   Tenant
shall not alter any lock or other access device or install a new or additional
lock or access device or bolt on any door of its Premises without the prior
written consent of Landlord. Tenant, upon the termination of its tenancy, shall
deliver to Landlord the keys or other means of access to all doors.     4.   If
Tenant requires telephone, data, burglar alarm or similar service, the cost of
purchasing, installing and maintaining such service shall be borne solely by
Tenant. No boring or cutting for wires will be allowed without the prior written
consent of Landlord. Landlord shall direct electricians as to where and how
telephone, data, and electrical wires are to be introduced or installed. The
location of burglar alarms, telephones, call boxes or other office equipment
affixed to the Premises shall be subject to the prior written approval of
Landlord, which approval shall not be unreasonably withheld.     5.   Tenant
shall not place a load upon any floor of its Premises, including mezzanine area,
if any, which exceeds the load per square foot that such floor was designed to
carry and that is allowed by law. Heavy objects shall stand on such platforms as
determined by Landlord to be reasonably necessary to properly distribute the
weight. Landlord will not be responsible for loss of or damage to any such
equipment or other property from any cause, and all damage done to the Building
by maintaining or moving such equipment or other property shall be repaired at
the expense of Tenant.     6.   Tenant shall not install any radio or television
antenna, satellite dish, loudspeaker or other device on the roof or exterior
walls of the Building without Landlord’s prior written consent which consent
shall not be unreasonably withheld. Notwithstanding the foregoing or anything
herein to the contrary, Landlord hereby approves of any and all such items which
are installed on any part of the Building as of the date of the full execution
and delivery of this Lease.     7.   Tenant shall not mark, drive nails, screw
or drill into the partitions, woodwork, plaster or drywall (except for pictures
and general office uses) or in any way deface the Premises or any part thereof.
Tenant shall not affix any floor covering to the floor of the Premises or paint
or seal any floors in any manner except as approved by Landlord or as otherwise
permitted by this Lease. Tenant shall repair any damage resulting from
noncompliance with this rule.

             
10/31/01 CALWEST TX MTIN
REVISED 7/15/02
2801 E. Plano Pkwy., Plano, Texas
DA-230221 v6 1202810-00004

 


                Initial Here

D-1



--------------------------------------------------------------------------------



 



  8.   No cooking shall be done or permitted on the Premises, except that
Underwriters’ Laboratory approved microwave ovens or equipment for brewing
coffee, tea, hot chocolate and similar beverages shall be permitted, provided
that such equipment and use is in accordance with all applicable federal, state
and city laws, codes, ordinances, rules and regulations.     9.   Tenant shall
not use any hand trucks except those equipped with the rubber tires and side
guards, and may use such other material-handling equipment as Landlord may
reasonably approve. Tenant shall not bring any other vehicles of any kind into
the Building. Forklifts which operate on asphalt areas shall only use tires that
do not damage the asphalt.     10.   Tenant shall not use the name of the
Building or any photograph or other likeness of the Building in connection with
or in promoting or advertising Tenant’s business except that Tenant may include
the Building name in Tenant’s address. Landlord shall have the right,
exercisable without notice and without liability to any tenant, to change the
name and address of the Building.     11.   All trash and refuse shall be
contained in suitable receptacles at locations approved by Landlord. Tenant
shall not place in the trash receptacles any personal trash or material that
cannot be disposed of in the ordinary and customary manner of removing such
trash without violation of any law or ordinance governing such disposal.     12.
  Tenant shall comply with all safety, fire protection and evacuation procedures
and regulations established by Landlord or any governing authority.     13.  
Tenant assumes all responsibility for securing and protecting its Premises and
its contents including keeping doors locked and other means of entry to the
Premises closed.     14.   Tenant shall not use any method of heating or air
conditioning other than that supplied by Landlord without Landlord’s prior
written consent.     15.   No person shall go on the roof without Landlord’s
permission; provided that Tenant shall have the right to access the roof at its
own risk to the extent reasonably necessary to comply with Tenant’s obligations
and to exercise Tenant’s rights as expressly set forth in this Lease (including
without limitation in connection with any satellite or similar device currently
located on the roof as of the date of the full execution of this Lease). Any
such existing satellite or similar device (the “Antenna Equipment”) located on
the roof of the Premises (the “Antenna Premises”) shall be governed by the
following:

  •   The liability insurance to be carried by Tenant pursuant to the provisions
of this Lease shall include coverage for Tenant’s activity on the Antenna
Premises.     •   Tenant, its employees, agents and contractors shall, at all
reasonable times, have the right to enter or leave the Antenna Premises,
provided that Tenant give prior notice to the Building’s property manager
providing Landlord or Landlord’s designee with reasonable opportunity to
accompany Tenant. In the case of emergency Tenant shall contact the Building’s
property manager immediately.     •   Tenant shall obtain all necessary
municipal, state and federal permits and authorizations required to install,
maintain and operate the Antenna Equipment and pay any charges levied by
government agencies which are the result of Tenant having the Antenna Equipment.
Landlord agrees to fully cooperate with Tenant in obtaining all such permits and
authorizations, at no cost or expense to Landlord.     •   Tenant agrees to
maintain the Antenna Equipment and Antenna Premises in a good state of repair
and Tenant shall pay to Landlord for any abnormal wear and tear to the roof of
the Building as a result of the installation of the Antenna Equipment. Tenant
shall indemnify, protect, defend and

             
10/31/01 CALWEST TX MTIN
REVISED 7/15/02
2801 E. Plano Pkwy., Plano, Texas
DA-230221 v6 1202810-00004

 


                Initial Here

D-2



--------------------------------------------------------------------------------



 



      save Landlord and Landlord Entities harmless from any claims, liability,
costs (including court costs and attorneys’ fees), damages, injury or expenses
resulting from the erection, maintenance, existence or removal of the Antenna
Equipment;     •   At the conclusion of the Term, Tenant shall remove the
Antenna Equipment and surrender and restore the Antenna Premises to Landlord in
substantially as good condition as when entered, except for loss or damages
resulting from casualty, condemnation, act of God or ordinary wear and tear.

  16.   Tenant shall not permit any animals, other than seeing-eye dogs, to be
brought or kept in or about the Premises or any common area of the property.    
17.   Tenant shall not permit any motor vehicles to be washed or mechanical work
or maintenance of motor vehicles to be performed on any portion of the Premises
or parking lot.     18.   These Rules and Regulations are in addition to, and
shall not be construed to in any way modify or amend, in whole or in part, the
terms, covenants, agreements and conditions of any lease of any premises in the
Building. Landlord may waive any one or more of these Rules and Regulations for
the benefit of any tenant or tenants, and any such waiver by Landlord shall not
be construed as a waiver of such Rules and Regulations for any or all tenants.
In the event of any conflict between the terms of these rules and regulations
and the terms of the Lease to which these rules and regulations are attached,
the terms of the Lease shall control.     19.   Landlord reserves the right to
make such other and reasonable rules and regulations as in its judgment may from
time to time be needed for safety and security, for care and cleanliness of the
Building and for the preservation of good order in and about the Building.
Tenant agrees to abide by all such rules and regulations herein stated and any
additional rules and regulations which are adopted. Notwithstanding the
foregoing, in the event of any conflict between the terms of such other or
additional rules and regulations and the terms of the Lease, the terms of the
Lease shall control. Tenant shall be responsible for the observance of all of
the foregoing rules by Tenant and Tenant’s employees and agents.     20.   Any
toilet rooms, toilets, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed and no foreign
substance of any kind whatsoever shall be thrown into them. The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose employees or invitees, shall have caused it.  
  21.   Tenant shall not permit smoking or carrying of lighted cigarettes or
cigars in areas reasonably designated by Landlord or any applicable governmental
agencies as non-smoking areas.     22.   Any directory of the Building, if
provided, will be exclusively for the display of the name and location of
tenants only and Landlord reserves the right to charge for the use thereof and
to exclude any other names.     23.   Canvassing, soliciting, distribution of
handbills or any other written material in the Building is prohibited and each
tenant shall cooperate to prevent the same. No tenant shall solicit business
from other tenants or permit the sale of any goods or merchandise in the
Building without the written consent of Landlord.     24.   Any equipment
belonging to Tenant which causes noise or vibration that may be transmitted to
the structure of the Building or to any space therein to such a degree as to be
reasonably objectionable to Landlord or to any tenants in the Building shall be
placed and maintained by Tenant, at Tenant’s expense, on vibration eliminators
or other devices sufficient to eliminate the noise or vibration.     25.  
Driveways, sidewalks, halls, passages, exits, entrances and stairways (“Access
Areas”) shall not be obstructed by tenants or used by tenants for any purpose
other than for ingress to and egress from their respective premises. Access
areas are not for the use of the general public and Landlord shall in all cases

             
10/31/01 CALWEST TX MTIN
REVISED 7/15/02
2801 E. Plano Pkwy., Plano, Texas
DA-230221 v6 1202810-00004

 


              Initial Here

D-3



--------------------------------------------------------------------------------



 



      retain the right to control and prevent access thereto by all persons
whose presence, in the judgment of Landlord, shall be prejudicial to the safety,
character, reputation and interests of the Building or its tenants; provided
that in no event shall Landlord unreasonably interfere with Tenant’s access to
the Premises.     26.   Landlord reserves the right to designate the use of
parking areas and spaces. Tenant shall not park in visitor, reserved, or
unauthorized parking areas. Tenant and Tenant’s guests shall park between
designated parking lines only and shall not park motor vehicles in those areas
designated by Landlord for loading and unloading. Vehicles in violation of the
above shall be subject to being towed at the vehicle owner’s expense. Vehicles
parked overnight without prior written consent of the Landlord shall be subject
to being towed at vehicle owner’s expense. Tenant will from time to time, upon
the request of Landlord, supply Landlord with a list of license plate numbers of
vehicles owned or operated by its employees or agents.     27.   No trucks,
tractors or similar vehicles can be parked anywhere other than in Tenant’s own
truck dock area. Tractor-trailers which must be unhooked or parked with dolly
wheels beyond the concrete loading areas must use steel plates or wood blocks
under the dolly wheels to prevent damage to the asphalt paving surfaces. No
parking or storing of such trailers will be permitted in the parking areas or on
streets adjacent thereto.     28.   During periods of loading and unloading,
Tenant shall not unreasonably interfere with traffic flow and loading and
unloading areas of other tenants. All products, materials or goods must be
stored within the Tenant’s Premises and not in any exterior areas, including,
but not limited to, exterior dock platforms, against the exterior of the
Building, parking areas and driveway areas. Tenant agrees to keep the exterior
of the Premises clean and free of nails, wood, pallets, packing materials,
barrels and any other debris produced from their operation.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

             
10/31/01 CALWEST TX MTIN
REVISED 7/15/02
2801 E. Plano Pkwy., Plano, Texas
DA-230221 v6 1202810-00004

 


                Initial Here

D-4



--------------------------------------------------------------------------------



 



EXHIBIT E – ADDITIONAL SURRENDER CONDITIONS
attached to and made a part of Lease bearing the
Lease Reference Date of January 31, 2008 between
CLP Properties Texas, L.P., as Landlord and
Adams Golf, Inc., as Tenant
     Prior to vacating the Premises, it must be left in good, clean condition
with all systems in good working order, reasonable wear and tear and damage from
casualty excepted. The items that will be inspected by Landlord are listed
below, but are not limited to the following:

  1.   Service and repair all heating and air conditioning equipment, exhaust
fans and hot water heater. Provide Landlord’s office with a copy of the
inspection and service report provided by the mechanical contractor.     2.  
All lights in the office and warehouse must be working. Relamp and/or reballast
the fixtures as necessary.     3.   Overhead doors must be serviced and
repaired.     4.   All exterior metal doors, including hardware should be
serviced or replaced as necessary.     5.   Repair all damaged sheetrock in the
office area and in the warehouse along the demising walls.     6.   Office and
warehouse floors should be left in good, clean condition.     7.   Fire
sprinkler system (if available) must have a current year inspection.     8.  
Any exterior signage must be removed; repair and repaint the fascia as
necessary.     9.   All data cabling installed by Tenant must be removed and any
damage caused by such removal shall be repaired as necessary.

     If the Tenant elects not to do any of the above, please note that the
Landlord will have the necessary repairs made and deduct the expenses from the
Security Deposit.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

             
10/31/01 CALWEST TX MTIN
REVISED 7/15/02
2801 E. Plano Pkwy., Plano, Texas
DA-230221 v6 1202810-00004

 


                Initial Here

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F – APPROVAL OF ALTERATIONS, ADDITIONS AND IMPROVEMENTS
attached to and made a part of Lease bearing the
Lease Reference Date of January 31, 2008 between
CLP Properties Texas, L.P., as Landlord and
Adams Golf, Ltd., as Tenant
[DATE]
RREEF Management Company
1406 Halsey Way, Suite 110
Carrollton, Texas 75007
Attn: Cynthia Prendergast
      Re:       Proposed Alterations
Gentlemen:
     We hereby request CLP Properties Texas, L.P.’s consent to the proposed
alterations shown on the plans and specifications (the “Alterations”) enclosed
with this letter. By your execution in the space provided below, you consent to
the Alterations and waive your rights under Section 26.2 of that certain
Multi-Tenant Industrial Net Lease dated ___ (the “Lease”), to elect to have
Tenant remove the Alterations at the end of the term of the Lease. Thank you for
your consideration.

                  Very truly yours,    
 
                     
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
  Date:  
 
   
 
     
 
   

AGREED AND ACCEPTED TO
This                      day of                     :
LANDLORD:
CLP PROPERTIES TEXAS, L.P., a Delaware limited
partnership

                          By:   RREEF Management Company, a Delaware
corporation, its Manager    
 
                   
 
      By:        
 
      Name:  
 
   
 
      Title:  
 
   
 
      Dated:  
, 2008
   
 
         
 
     

             
10/31/01 CALWEST TX MTIN
REVISED 7/15/02
2801 E. Plano Pkwy., Plano, Texas
DA-230221 v6 1202810-00004

 


                Initial Here

F-1